         Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 1 of 68




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

MANZANITA BAND OF THE KUMEYAAY                      Case No. ______________
NATION,
6 Old Mine Road
Boulevard, CA 91905,

CAMPO KUMEYAAY NATION,
36190 Church Road, Suite 1
Campo, CA 91906,

EWIIAAPAAYP BAND OF KUMEYAAY
INDIANS,
4054 Willows Road
Alpine, CA 91901
                                                    COMPLAINT FOR
IIPAY NATION OF SANTA YSABEL,                       DECLARATORY AND
P.O. Box 130                                        INJUNCTIVE RELIEF
Schoolhouse Canyon Road
Santa Ysabel, CA 92070

SYCUAN BAND OF THE KUMEYAAY
NATION,
1 Kwaaypaay Court
El Cajon, CA 92019

on behalf themselves
and on behalf of their members as parens patriae,

JOHN ELLIOTT
P.O. Box 1122
19 Blackwood Road
Boulevard, CA 91905, and

KUMEYAAY HERITAGE PRESERVATION
COUNCIL,
5663 Balboa Avenue, Suite 610
San Diego, CA 92111

       Plaintiffs,

v.

CHAD WOLF, in his official capacity as Under
Secretary of Homeland Security for Strategy,
Policy, and Plans,

                                              1
            Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 2 of 68




 MS 0445
 2707 Martin Luther King Jr. Avenue SE
 Washington, DC 20528-0525,

 THE DEPARTMENT OF HOMELAND
 SECURITY,
 MS 0525
 2707 Martin Luther King Jr. Avenue SE
 Washington, DC 20528-0525,

 MARK MORGAN, in his official capacity as
 Senior Official Performing the Duties of the
 Commissioner of United States Customs and
 Border Protection,
 1300 Pennsylvania Ave NW
 Washington, DC 20229,

 UNITED STATES CUSTOMS AND BORDER
 PROTECTION,
 1300 Pennsylvania Avenue NW
 Washington, DC 20229,

 TODD SEMONITE, in his official capacity as
 Commanding General of the United States Army
 Corps of Engineers,
 441 G Street NW
 Washington, DC 20314-1000, and

 THE UNITED STATES ARMY CORPS OF
 ENGINEERS,
 441 G Street NW
 Washington, DC 20314-1000

        Defendants.

                             I.      NATURE OF THE ACTION

       1.      The Kumeyaay people have, historically and to the present day, lived in what is

now California and Mexico, on both sides of the border imposed on the land by the United States

and Mexico in the mid-19th century. Today, the Kumeyaay Nation is comprised of thirteen

federally-recognized Indian tribes occupying reservations in southern California, whose members

reside in both the United States and Mexico, and regularly travel back and forth for cultural, and


                                                2
            Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 3 of 68




religious purposes, as the Kumeyaay people have historically done. The Kumeyaay people,

including members of the Plaintiff Tribes and individual Plaintiff, continue to practice their

religion and maintain their culture as part of their daily life throughout their territory, including

the border region on both sides, where sacred sites, trails, plants and medicines, and the landscape

itself have sustained their people for hundreds of years. The Plaintiff Kumeyaay Tribes are today

all located in San Diego County, California. They seek a declaratory judgment and injunctive

relief to protect the Kumeyaay people’s ability to practice their religious beliefs and cultural

traditions at and across the border region, as they have done for hundreds of years, by preventing

Defendants from constructing a trench, a 30-foot-high fence that extends from that trench, and its

related infrastructure at the border, and within the region of the border relied on by the Kumeyaay

people, until the Defendant Department of Homeland Security and its officials comply with federal

law. Specifically, the Religious Freedom Restoration Act (“RFRA”) and the Illegal Immigration

Reform and Immigrant Responsibility Act of 1996, as amended (“IIRIRA”), require Defendants

to consult with the Kumeyaay Tribes on how to avoid the unnecessary destruction and desecration

of Kumeyaay religious and cultural sites, human remains, sacred and funerary objects, and the

historical record of their culture that marks the landscape, before constructing, during construction,

and while maintaining the border fence, and further require Defendants to implement the results

of that consultation to protect the religious and cultural rights of the Kumeyaay people for that

same period.

       2.      This action is made necessary by the failure of the Defendants, in designing and

constructing a fence and related infrastructure at the U.S.-Mexico border, to consult with the

Kumeyaay Tribes about how to avoid or minimize the destruction and desecration of locations and

disruption of practices that are central to Kumeyaay religious life and practice. The Defendants,



                                                  3
            Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 4 of 68




each of whom has failed to consult with the Kumeyaay Tribes, are: the Under Secretary of

Homeland Security for Strategy, Policy, and Plans Chad Wolf, who is purporting to exercise the

duties of the Acting Secretary of Homeland Security (“Defendant Wolf”) but who has no legal

authority to do so; the Department of Homeland Security (“DHS”); the Senior Official Performing

the Duties of the Commissioner of United States Customs and Border Protection, Mark Morgan

(“Commissioner”); the United States Customs and Border Protection (“CBP”); Commanding

General of the United States Army Corps of Engineers Lieutenant General Todd Semonite

(“Commanding General”); and the United States Army Corps of Engineers (“Corps”)

(collectively, “Defendants”).

       3.      Defendants’ actions violate their obligations under IIRIRA and RFRA, the

Kumeyaay people’s rights under IIRIRA and RFRA, and the rights of the Kumeyaay people to the

free exercise of religion under the First Amendment to the United States Constitution. Defendants

are therefore acting ultra vires, and Plaintiffs are entitled to declaratory and injunctive relief

against them, that will protect the religious and cultural rights of the Plaintiff Kumeyaay Tribes

and their members’ rights to religious exercise, all of which are protected by federal law.

       4.      In addition, because the Defendant Wolf has no legal authority to exercise the duties

of the Secretary of Homeland Security, he cannot lawfully waive the application of other federal

laws to the border fence project in eastern San Diego County and the border fence project in

western Imperial County, and therefore the Defendants are acting arbitrarily, capriciously, contrary

to law, and without observance of procedures required by law by failing to comply with the

National Environmental Policy Act, the National Historic Preservation Act, the Endangered

Species Act, the Native American Graves Protection and Repatriation Act, and the American




                                                 4
            Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 5 of 68




Indian Religious Freedom Act, and their actions must be reversed under the Administrative

Procedure Act.

       5.        Furthermore, the Defendant Wolf’s purported waiver of the application of various

federal laws to the border fence project in eastern San Diego County and the border fence project

in western Imperial County violates the Free Exercise Clause of the First Amendment because by

purporting to waive the application of the American Indian Religious Freedom Act and the Native

American Graves Protection and Repatriation Act, the Defendant Wolf has “impose[d] special

disabilities on the basis of religious views or religious status,” Emp’t Div. v. Smith, 494 U.S. 872,

877 (1990) (citations omitted), with respect to Native American religions, but no other. The

Defendant Wolf is therefore acting arbitrarily, capriciously, contrary to law, and without

observance of procedures required by law, and he induced Defendants DHS, CBP, Commissioner

Morgan, the Corps, and Commanding General Semonite to rely on the purported waiver and

themselves violate the law.

                                        II.     PARTIES

       6.        The Plaintiff Manzanita Band of the Kumeyaay Nation (“Manzanita”) is a

federally-recognized Indian tribe, see Indian Entities Recognized by and Eligible to Receive

Services from the United States Bureau of Indian Affairs, 85 Fed. Reg. 5462, 5464 (Jan. 30, 2020)

(listed as “Manzanita Band of Diegueno Mission Indians of the Manzanita Reservation,

California”), with a governing body duly recognized by the Department of the Interior, and is a

member of the Kumeyaay Nation. The Manzanita Reservation is 4,752 acres, located just north

of Live Oak Springs, California and the Campo Reservation, approximately ten miles north of the

U.S.-Mexico border. Most members of the Manzanita Band live on the Reservation and in and

around the Kumeyaay Nation’s aboriginal territory.



                                                 5
            Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 6 of 68




       7.      The Plaintiff Campo Kumeyaay Nation (“Campo”) is a federally-recognized Indian

tribe, see id. at 5463 (listed as “Campo Band of Diegueno Mission Indians of the Campo Indian

Reservation, California”), with a governing body duly recognized by the Department of the

Interior, and is a member of the Kumeyaay Nation. The Campo Reservation is 16,512 acres

located around Live Oak Springs, Clover Flat, and Tierra del Sol, California. The southern

boundary of the Campo Reservation is located approximately 0.4 miles north of the U.S.-Mexico

border. Members of the Campo Kumeyaay Nation live on the Reservation, and in and around the

Kumeyaay Nation’s aboriginal territory.

       8.      The Plaintiff Ewiiaapaayp Band of Kumeyaay Indians (“Ewiiaapaayp”) is a

federally-recognized Indian tribe, see id., with a governing body duly recognized by the

Department of the Interior, and is a member of the Kumeyaay Nation. The main Ewiiaapaayp

Reservation is approximately 4,102 acres, located southeast of Mount Laguna, California,

approximately thirty miles north of the U.S.-Mexico border. Most members of the Ewiiaapaayp

Band live off-reservation in and around the Kumeyaay Nation’s aboriginal territory.

       9.      The Plaintiff Iipay Nation of Santa Ysabel (“Iipay”) is a federally-recognized

Indian tribe, see id., with a governing body duly recognized by the Department of the Interior, and

is a member of the Kumeyaay Nation. The Santa Ysabel Reservation is approximately 15,526

acres, located near Santa Ysabel and Julian, California, approximately thirty-five miles north of

the U.S.-Mexico border. Most members of the Iipay Nation live on the reservation and in and

around the Kumeyaay Nation’s aboriginal territory.

       10.     The Plaintiff Sycuan Band of the Kumeyaay Nation (“Sycuan”) is a federally-

recognized Indian tribe, see id., with a governing body duly recognized by the Department of the

Interior, and is a member of the Kumeyaay Nation. The Sycuan Reservation is made up of



                                                6
             Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 7 of 68




approximately 1,982 acres of land near Harbison Canyon and Crest, California, approximately

twenty miles from the U.S.-Mexico border. Most members of the Sycuan Band live in and around

the Kumeyaay Nation’s aboriginal territory.

       11.      Plaintiffs Manzanita, Campo, Ewiiaapaayp, Iipay, and Sycuan (hereinafter

“Plaintiff Kumeyaay Tribes”) bring claims as parens patriae on behalf of their members, who are

Kumeyaay Indians who practice traditional Kumeyaay culture and religion and who use areas near

the projects for ceremonial purposes.

       12.      John Elliott is a member of Manzanita, and a member of the Manzanita Executive

Committee. Mr. Elliott practices traditional Kumeyaay culture and religion and uses areas near

the projects for ceremonial purposes, including traditional religious ceremonies and gathering

plants and other materials used in ceremonies. He has knowledge of sacred and cultural sites near

the project sites, and the importance of the area to traditional Kumeyaay culture and religion.

       13.      The Plaintiff Kumeyaay Heritage Preservation Council (“KHPC”), is an

organization that represents nine federally-recognized tribes of the Kumeyaay Nation. It is

charged with protecting Kumeyaay religious and ceremonial life, the natural and cultural resources

on which that life depends, and the culture of the Kumeyaay Tribes within their aboriginal territory.

       14.      The Defendant Chad Wolf is the Under Secretary of Homeland Security for

Strategy, Policy, and Plans. The Defendant Wolf is unlawfully exercising the powers of the Acting

Secretary of the Department of Homeland Security, which gives him de facto operational control

over all activities of that Department. The Defendant Wolf is sued in his official capacity as Under

Secretary.

       15.      The Defendant Department of Homeland Security is a Department of the United

States Government tasked, inter alia, with overseeing the operations of the CBP and ensuring the



                                                 7
           Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 8 of 68




security of the United States’ international borders, including overseeing construction of the border

fence under IIRIRA.

        16.     The Defendant Mark Morgan is the Senior Official Performing the Duties of the

Commissioner of CBP. As such, he has operational control over all activities of that agency. He

is sued in his official capacity.

        17.     The Defendant United States Customs and Border Protection is an agency of the

United States Government within DHS that is responsible for enforcing federal law regarding

immigration on the United States’ international border, including overseeing construction of the

wall being constructed along the U.S.-Mexico border under IIRIRA.

        18.     The Defendant Lieutenant General Todd Semonite is Chief of Engineers of the

United States Army and the Commanding General of the Corps, with operational control over all

activities of that agency, and is sued in his official capacity.

        19.     The Defendant United States Army Corps of Engineers is an agency of the United

States Government within the Department of Defense and Department of the Army that is

responsible for constructing public works projects under the jurisdiction of the United States

Government, including barriers being constructed along the U.S.-Mexico border under IIRIRA.

                                    III.   JURISDICTION AND VENUE

        20.     This Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331

and 1362, because it is brought by federally-recognized Indian Tribes, and it seeks to protect and

enforce rights held by those Tribes and their members under the First Amendment, IIRIRA, Pub.

L. No. 104-208, div. C, tit. I, § 102(b)(1)(C)(i), 110 Stat. 3009, 3009–554 (codified as amended at

8 U.S.C. § 1103 note), RFRA, 42 U.S.C. § 20000bb-1(a), the American Indian Religious Freedom

Act (“AIRFA”), 42 U.S.C. § 1996, and the Native American Graves Protection and Repatriation

Act (“NAGPRA”), 25 U.S.C. §§ 3001-3013.

                                                   8
           Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 9 of 68




       21.     Venue is proper in this Court under 28 U.S.C. § 1391(e)(1) because this action is

brought against officers of the United States and agencies thereof acting in their official capacities,

and defendants DHS, CBP, and Corps reside in this district.

                                   IV.     FACTUAL ALLEGATIONS

      A.       Background on the Kumeyaay Nation and Its Cultural and Religious
Patrimony.

       22.     The Kumeyaay are the aboriginal people of the geographic area between the Pacific

Ocean to the Colorado River and the San Luis Rey River south to Baja California and the Sea of

Cortez. For generations, the Kumeyaay have lived, worshipped, died, and been buried or cremated

throughout this region on both sides of the present-day border. Figure 1 below shows the

Kumeyaay clans (Miskwis, Kwitark, Paipa, Hitlmawa, Kwainyi’l, Saiku’r, Oswai and Hilmiarp)

that are known to have occupied the region where the border fence is proposed to be built.




                                                  9
           Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 10 of 68




          Figure 1: Shimulls (Clans) of Southern Imperial and San Diego County (Source: Richard
             L. Carrico, Clans & Shimulls/Sibs Of Western San Diego County (2017)1).

         23.    The region depicted in Figure 1 is home to significant Kumeyaay spiritual and

cultural sites reflecting Plaintiffs’ and Plaintiffs’ members’ deep and abiding ties to the area.

During Spanish colonization, and after Mexico and then the United States gained control of what

is now California and Mexico, the Kumeyaay Nation was subject to extreme discrimination and

oppression and was forced to surrender direct control of much of their lands and settle on

reservations in southern California. However, members of the Kumeyaay Nation have never

ceased practicing their religion and culture, and traveling for those purposes, on and off their

reservations at historic, cultural, and religious sites in the United States and Mexico.



1
    Available at https://scahome.org/wp-content/uploads/2017/12/02-Carrico-Richard.pdf.

                                                 10
         Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 11 of 68




       24.     Tecate, for example, is a Kumeyaay settlement, whose name means “knife or cut,”

which straddled what is now the U.S.-Mexico border.

       25.     The Kumeyaay Boundary Mountain (Awi’hopil) is located in close proximity to,

and in clear view of, the area where Defendants are constructing the border fence. The mountain’s

southern flanks are within 650 to 780 feet of the border. The peak of Boundary Mountain was a

resting place for Kumeyaay and other native runners as they traveled from the mountains to the

desert and also through the adjacent Jewell Valley and south into what is now Mexico. The peak

is also known to the Kumeyaay as Lookout Point because of the sweeping view of Kumeyaay

territory offered from its summit. Boundary Mountain is a sacred place to the Kumeyaay people.

       26.     The Kumeyaay people’s use and occupancy of this area is confirmed by an

archaeological site, P-37-004466, comprised of a 40 to 50 meter area, which is located just 5 to 10

yards north of the border fence and southwest of Boundary Mountain.

       27.     Jacumba Valley (Jacume/Hametaay) is a village site extending from its center near

the Jacumba Hot Springs several miles in all directions, including south into what is now Mexico.

Jacumba Valley is highly significant in Kumeyaay culture and religious practice, historically and

to the present day. Jacumba Valley extending from the north and across the international border

is known in the Kumeyaay language as “Hametaay,” meaning “pumpkin” or “pumpkin shaped,”

in reference to its landform. Jacumba itself probably means “bubbling” or “roiling water,” in

refence to the well-known hot springs there, which are associated with well-known archaeological

sites that document the Kumeyaay people’s use and occupancy of the Jacumba Valley.

       28.     Jacumba Valley is the central location of a Kumeyaay origin story. In that story,

two brothers, Tuchaipai and Yokomatis, emerged from the ground at the base of a hill among the

springs. Kumeyaay traditionally believe that a hill at Jacumba is the house built by the two



                                                11
           Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 12 of 68




brothers; to the south is a hot spring which represents the portal or the door to the house.

Kumeyaay traditionally used water from the spring for bathing and its restorative powers. From

the hill one can see Mokopá, an important landmark mountain several miles to the south in Mexico.

       29.     Jacumba Valley, in San Diego County, contains the Jacumba Valley

Archaeological District (“District”), which the Bureau of Land Management has determined is

eligible for listing on the National Register of Historic Places (“NHRP”). The District covers a

4,222-acre area generally encompassing the northern half of the Jacumba Valley and provides

evidence of the long occupation by the Kumeyaay of the area surrounding Jacumba, including the

project site. The District comprises 144 prehistoric archaeological sites, which include village

sites, sacred and ceremonial sites, lithic scatters, earth ovens, and a 10,000-year-old stone hearth.

The District includes other culturally significant sites such as plant gathering locales and trails.

Portions of the District have been identified as ethnographically significant by Kumeyaay elders

and non-tribal ethnographers. The District would be immediately adjacent to the border fence near

Jacumba.

       30.     The Jacumba Valley area, including the District, continues to be important for

Kumeyaay religious and cultural practices. Kumeyaay collect juniper, white sage, greasewood,

and jojoba in the area for use in ceremonies. An iron oxide scum that appears in some of the

pooled ground water in the area is boiled to produce a brilliant red to orange pigment that is used

for rock art and face painting, which are traditional elements of Kumeyaay religion and culture.

Just south of Jacumba in Mexico is a ceremonial solstice site used by Kumeyaay people, named

Rumerosa, which further evidences the importance of the area between Rumerosa and Jacumba

where the project site is located.




                                                 12
         Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 13 of 68




       31.     The Yuha Basin, in Imperial County, contains the Yuha Discontiguous

Archaeological District, which was listed on the NRHP in 1981. In 1977, the Imperial Valley

College Museum surveyed the Yuha District, which produced the greatest concentration of pre-

contact archaeological resources in southern California to that date. These resources are a record

of the prehistorical existence and lifeways of the Kumeyaay people, and the Yuha Basin and

Discontiguous Archaeological District are connected by historic trails to other parts of the

Kumeyaay homeland.

       32.     Tecate Peak (Kuchamaa or ‘Amatnuk’), is a mountain that straddles the U.S.-

Mexico border, but rises and falls mostly within the United States. Kuchamaa was placed on the

NRHP in 1992. The summit of Kuchamaa is one of the most important ceremonial locations and

sacred sites in traditional Kumeyaay territory. Religious leaders held ceremonies and dances at a

secret place high on the mountain. Kumeyaay healers traveled to the mountain to sing special

healing songs, and initiation ceremonies were held there. Leaders from other parts of the region,

including as far as Baja California, traveled to the mountain for important ceremonial dances.

Kumeyaay continue to visit Kuchamaa to this day to conduct ceremonies and religious practices

on which their culture depends. The role of Kuchamaa in the religion of the Kumeyaay people is

analogous to the role of a cathedral or other house of worship that has endured for hundreds of

years in Christian religion. The Kumeyaay have strongly resisted attempts to develop portions of

Kuchamaa, including plans to build electrical transmission lines across it and a park on top of it.

Kumeyaay resistance led to these proposals being dropped.

       33.     For generations, the Kumeyaay people have relied on an extensive system of trails

to link their coastal villages with those of the eastern mountains and the desert. Trail and travel

corridors in proximity to the border, some of which cross the border, include the Jewell Valley



                                                13
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 14 of 68




trail system, which is just north and east of Boundary Mountain. These trails link Jacumba to the

In-ko-pah Gorges to the east and several villages to the north within what are now the Manzanita,

Campo, and La Posta Indian Reservations. The trail complex also goes east to the Yuha Basin.

Many of the recorded trails are associated with travel, trade, and procurement of resources. Other

trails have a spiritual and sacred nature. Kumeyaay holy men and healers (kwesiyaay) used special

trails to access meditation sites such as Kuchamaa, to travel to sacred springs, and to perform

rituals that historically included painting images on rock faces.

       34.     The extensive use by the Kumeyaay of the area, and its religious and cultural

significance, is further demonstrated by the presence of human remains in the area where the

border fence is proposed to be built. Probable human remains were found at the project site near

Tierra del Sol by a forensic anthropologist from the San Diego County Medical Examiner’s Office,

who traveled to the proposed border fence site and concluded that faunal remains found during

construction are likely human. Human remains were also found at site P-37-004281 (which is just

north of the project site and southwest of Boundary Mountain) during construction of another

segment of the border fence in west San Diego. Those remains were discovered at an extensive

site that was previously undocumented. These human remains were not and are not treated by

Defendants as subject to the requirements of NAGPRA.

       35.     The treatment of human remains is especially important in Kumeyaay traditional

religious belief. In Kumeyaay religion, a person’s soul cannot rest in the afterlife if the parts of

that person’s body are separated from each other after death. The destruction or disturbance of

human remains at Kumeyaay burial sites is therefore sacrilege and extremely distressing.

       36.     Defendant CBP provides Kumeyaay people in Mexico special rights to cross the

border in order to participate in Kumeyaay cultural and social activities upon presentation of a



                                                 14
         Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 15 of 68




letter of invitation from a Kumeyaay tribal government in the United States. This recognition

confirms the importance of the border region to all of the Kumeyaay people.

       37.     Big horn sheep have special cultural significance to the Kumeyaay people. The

population of Peninsular big horn sheep in southeastern California are protected by the federal

Endangered Species Act as an endangered species. Big horn sheep live in small, fragmented

communities that travel long distances across mountain terrains separated by broad valleys to seek

sources of water, mate, and give birth. Numerous communities of big horn sheep live on either

side of the international border and travel back and forth, including populations in California that

travel into Mexico for sources of water and to give birth. As shown in Figure 2 below, construction

of a new border fence in Imperial County between existing fence sections would disrupt a critical

migration path for big horn sheep and cause irreparable harm to the health of the species.




                                                15
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 16 of 68




       Figure 2: Peninsular Bighorn Sheep Range (Source: Robert L. Peters et al., Defenders of
Wildlife, In the Shadow of the Wall: Part II Borderlands Conservation Hotspots on the Line 10
                                            (2018)2).

       38.     The continuation of the religion and culture of the Kumeyaay people depends on

their access to, and the availability of, the sacred sites, mountains, trails, landscape, and cultural

and natural resources described in ¶¶ 22-37, supra.




2
   Available at https://defenders.org/sites/default/files/migration/docs/defenders-borderreport-
partii.pdf.

                                                 16
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 17 of 68




B.     The Border Fence

       38.        The CBP, under DHS’s supervision, and the Corps are constructing new border

barrier projects in eastern San Diego County and western Imperial County, under authority given

to the Secretary of Homeland Security by Congress under IIRIRA. These border barriers take the

form of a large metal fence approximately 30 feet in height.

       39.        Section 102 of IIRIRA, as amended since it was passed in 1996, provides that:

       The Secretary of Homeland Security shall take such actions as may be necessary to
       install additional physical barriers and roads (including the removal of obstacles to
       detection of illegal entrants) in the vicinity of the United States border to deter
       illegal crossings in areas of high illegal entry into the United States.

Id. § 102(a) (codified at 8 U.S.C. § 1103 note). IIRIRA further provides that, to carry out that

responsibility,

       the Secretary of Homeland Security shall construct reinforced fencing along not
       less than 700 miles of the southwest border where fencing would be most practical
       and effective and provide for the installation of additional physical barriers, roads,
       lighting, cameras, and sensors to gain operational control of the southwest border.

Id. § 102(b)(1)(A).

       40.        Additionally, IIRIRA provides the Secretary of Homeland Security (“Secretary”)

with limited authority to waive laws when necessary to expedite construction of “physical barriers

and roads” along the U.S.-Mexico border:

       Notwithstanding any other provision of law, the Secretary of Homeland Security
       shall have the authority to waive all legal requirements such Secretary, in such
       Secretary’s sole discretion, determines necessary to ensure expeditious
       construction of the barriers and roads under this section. Any such decision by the
       Secretary shall be effective upon being published in the Federal Register.

Id. § 102(c)(1). IIRIRA does not explicitly refer to RFRA, nor does the Secretary have authority

to waive RFRA.

       41.        In addition, the Free Exercise Clause of the First Amendment prohibits the

Secretary from “impos[ing] special disabilities on the basis of religious views or religious status,”

                                                 17
         Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 18 of 68




Smith, 494 U.S. at 877, and the protections of the First Amendment apply to Native American

religions, as Congress made clear in enacting AIRFA.

       42.      Section 102 of IIRIRA also requires that the Secretary “shall consult with the

Secretary of the Interior, the Secretary of Agriculture, States, local governments, Indian tribes,

and property owners in the United States to minimize the impact on the environment, culture,

commerce, and quality of life for the communities and residents located near the sites at which

such fencing is to be constructed.” Id. § 102(b)(1)(C)(i) (emphasis added). This provision is not

waivable, has not been waived, and is still in effect and applicable to the exercise of authority

under IIRIRA.

       43.      IIRIRA’s consultation provision must be read in harmony with its waiver provision.

IIRIRA requires consultation with Indian tribes prior to the Secretary’s exercise of his waiver

authority to determine whether “minimiz[ing] the impact on the environment, culture, commerce,

and quality of life for the communities and residents located near the sites at which such fencing

is to be constructed,” id. § 102(b)(1)(C)(i), would affect the “expeditious construction of the

barriers and roads under [Section 102],” id. § 102(c)(1), and if so, whether that effect can be

avoided or mitigated, and the means by which that can be done. That interpretation gives effect to

both provisions. It is also clear that IIRIRA does not authorize the Secretary to seek to minimize

impacts by waiving laws that protect “the environment, culture, commerce, and quality of life for

the communities and residents located near the sites at which such fencing is to be constructed”

without prior effective consultation concerning, inter alia, the impacts of such a waiver. A waiver

has no effect on impacts that § 102(c)(1)(C)(i) protects.

       44.      IIRIRA does not waive any laws of its own force. It permits the Secretary of

Homeland Security – and only the Secretary – to waive legal requirements that the Secretary



                                                18
         Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 19 of 68




“determines necessary to ensure expeditious construction of the barriers and roads under [Section

102].” Id. § 102(c)(1). Such a waiver, if lawfully issued by the Secretary and consistent with

IIRIRA, is only effective when published in the Federal Register. Id. Additionally, IIRIRA does

not purport to preclude judicial review of its terms to determine their legality. IIRIRA only limits

judicial review of a decision by the Secretary of Homeland Security to waive “legal requirements”

under Section 102(c)(1). See id. § 102(c)(2)(A) (limiting jurisdiction over “all causes or claims

arising from any action undertaken, or any decision made, by the Secretary of Homeland Security

pursuant to [Section 102(c)(1)]” to claims “alleging a violation of the Constitution”); id. §

102(c)(2)(B) (limiting time for filing claim “brought pursuant to [Section 102(c)(2)(A)]”); id. §

102(c)(2)(C) (limiting appellate jurisdiction over review of district court decision issued under

Section 102(c)(2)). If the Secretary has not waived legal requirements under Section 102(c)(1),

then actions taken to comply with Section 102(b) are subject to judicial challenge under the

provisions of federal law that apply to any other agency action.

       45.     IIRIRA’s consultation provision also requires consultation with Indian tribes prior

to the construction of the border fence in order to “minimize the impact on the environment,

culture, commerce, and quality of life for the communities and residents located near the sites at

which such fencing is to be constructed.” Id. § 102(b)(1)(C)(i). IIRIRA does not authorize the

Secretary to begin construction without such consultation, and thus without being informed of the

impacts of construction on “the environment, culture, commerce, and quality of life for the

communities and residents located near the sites at which such fencing is to be constructed.” Id.

       46.     Donald J. Trump is currently President of the United States. When he announced

his campaign for President in June 2015, President Trump promised that:

       I would do various things very quickly.



                                                 19
         Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 20 of 68




       ...

       I would build a great wall, and nobody builds walls better than me, believe me, and
       I’ll build them very inexpensively, I will build a great, great wall on our southern
       border. And I will have Mexico pay for that wall.

Full Text: Donald Trump Announces a Presidential Bid, Wash. Post, June 16, 2015,

https://www.washingtonpost.com/news/post-politics/wp/2015/06/16/full-text-donald-trump-

announces-a-presidential-bid.

       47.     Later, speaking as a candidate during his campaign for President, President

Trump promised that:

       I will build the greatest wall that you’ve ever seen. And I would never do this
       myself. But I hope it will be so – actually, it will even look great. I already know
       what it should look like.

       ...

       I’m a great builder. What do I best in life, I build. Your infrastructure is crumbling.
       Isn’t it nice to have a builder? A real builder. So you take precast plank. It comes
       30 feet long, 40 feet long, 50 feet long. You see the highways where they can span
       50, 60 feet, even longer than that, right? And do you a beautiful nice precast plank
       with beautiful everything. Just perfect. I want it to be so beautiful because maybe
       someday they’ll call it The Trump Wall. Maybe. So I have to make sure it’s
       beautiful, right? I’ll be very proud of that wall. If they call at this The Trump Wall,
       it has to be beautiful. And you put that plank up and you dig your footings. And
       you put that plank up – there’s no ladder going over that. If they ever go up there,
       they’re in trouble, because [t]here’s no way to get down. Maybe a rope.

Ian Schwartz, Trump on Border: Maybe They’ll Call It “The Trump Wall”, RealClearPolitics,

Aug. 19, 2015, https://www.realclearpolitics.com/video/2015/08/19/trump_on_border_maybe_

theyll_call_it_the_trump_wall.html.

       48.     On January 20, 2017, President Trump was inaugurated. In his Inauguration

Address, President Trump stated: “We must protect our borders from the ravages of other countries

making our products, stealing our companies, and destroying our jobs. Protection will lead to great

prosperity and strength. . . . America will start winning again, winning like never before. . . . We


                                                 20
           Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 21 of 68




will bring back our borders.”          The Inaugural Address, White House, Jan. 20, 2017,

https://www.whitehouse.gov/briefings-statements/the-inaugural-address/.

         49.      On January 25, 2017, President Trump issued Executive Order 13,767, regarding

the construction of the promised border wall. See Border Security and Immigration Enforcement

Improvements, 82 Fed. Reg. 8793 (Jan. 25, 2017). Relying on IIRIRA and other federal laws,

Executive Order 13,767 stated “It is the policy of the executive branch to: (a) secure the southern

border of the United States through the immediate construction of a physical wall on the southern

border, monitored and supported by adequate personnel so as to prevent illegal immigration, drug

and human trafficking, and acts of terrorism . . . .” Id. at 8793, § 2(a). The Order clarified that

“‘Southern border’ shall mean the contiguous land border between the United States and Mexico,

including all points of entry,” id. at 8794, § 3(b), and that “‘[w]all’ shall mean a contiguous,

physical wall or other similarly secure, contiguous, and impassable physical barrier,” id. § 3(e).

The proposed border fence is such a “wall” as defined by Executive Order 13,767.

         50.      Pursuant to IIRIRA and Executive Order 13,767, CBP began preparing to construct

border barrier projects in eastern San Diego County and western Imperial County, California, in

the Kumeyaay aboriginal territory.

         51.      On March 16, 2020, CBP announced that it would be “constructing new border

barrier projects in eastern San Diego County, California, within the U.S. Border Patrol San Diego

Sector.” San Diego County Border Barrier Projects, CBP, Mar. 16, 2020 (last modified Aug. 18,

2020),         https://www.cbp.gov/document/environmental-assessments/san-diego-county-border-

barrier-projects (“San Diego Announcement”). On the same day, CBP announced that it would be

“constructing new border barrier project [sic] in Imperial County, California, within the U.S.

Border Patrol El Centro Sector.” Imperial County Border Barrier Project, CBP, Mar. 16, 2020



                                                 21
         Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 22 of 68




(last   modified      Aug.     18,    2020),     https://www.cbp.gov/document/environmental-

assessments/imperial-county-border-barrier-project   (“Imperial   Announcement”).     As    CBP

described in its announcements and later public documents requesting public comment on the

projects, these projects would include the following: in San Diego County, constructing

approximately 5 miles of totally new “steel bollard fencing” and replacing approximately 14 miles

of existing barriers that no longer meet “operational needs,” San Diego Announcement; and in

Imperial County, “approximately 11 miles of new steel bollard fencing,” Imperial Announcement.

These new “border barriers” would be “new steel bollard fencing,” made up of “30-foot steel

bollards that are approximately 6” x 6” in diameter.” San Diego Announcement; Imperial

Announcement. Additionally, CBP announced that construction would include “the installation

of a linear ground detection system, road construction or refurbishment, and the installation of

lighting, which will be supported by grid power and include embedded cameras.” Id. As shown

in Figures 3 and 4 below, the proposed areas for construction of this border fence are near

Kumeyaay tribal reservations and cut through the aboriginal territory of the Kumeyaay Nation.




                                               22
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 23 of 68




    Figure 3: San Diego County Border Barrier Map (Source: Open Letter from Paul Enriquez,
                   Acquisition, Real Est. and Env’t Dir., CBP (Apr. 1, 2020)3).




3
      Available    at   https://www.cbp.gov/sites/default/files/assets/documents/2020-Apr/
FY20%20San%20Diego%20County%20Border%20Barrier%20Projects%20Request%20for%20
Input%20Extension_ENGLISH.pdf.

                                             23
         Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 24 of 68




    Figure 4: Imperial County Border Barrier Map (Source: Open Letter from Paul Enriquez,
                  Acquisition, Real Est. and Env’t Dir., CBP (Apr. 1, 2020)4).

       52.    Simultaneously with CBP’s first announcements of the proposed border fence

construction in San Diego and Imperial Counties, the Defendant Wolf issued notices in the Federal

Register, purporting to waive the application of certain laws to construction of the new border

fence in San Diego and Imperial Counties pursuant to IIRIRA. See, e.g., Determination Pursuant

to Section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, as

Amended, 85 Fed. Reg. 14,958 (Mar. 16, 2020). In the San Diego County notice, the Defendant



4
      Available     at      https://www.cbp.gov/sites/default/files/assets/documents/2020-
Aug/FY20%20Imperial%20County%20Border%20Barrier%20Project%20Request%20for%20In
put%20Extension_ENGLISH.pdf.

                                               24
         Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 25 of 68




Wolf purported to waive applicability of the following laws, “including all federal, state, or other

laws, regulations, and legal requirements of, deriving from, or related to the subject of, the

following statutes, as amended”:

       The National Environmental Policy Act (Pub. L. 91-190, 83 Stat. 852 (Jan. 1, 1970)
       (42 U.S.C. 4321 et seq.)); the Endangered Species Act (Pub. L. 93-205, 87 Stat.
       884 (Dec. 28, 1973) (16 U.S.C. 1531 et seq.)); the Federal Water Pollution Control
       Act (commonly referred to as the Clean Water Act (33 U.S.C. 1251 et seq.)); the
       National Historic Preservation Act (Pub. L. 89-665, 80 Stat. 915 (Oct. 15, 1966),
       as amended, repealed, or replaced by Pub. L. 113-287 (Dec. 19, 2014) (formerly
       codified at 16 U.S.C. 470 et seq., now codified at 54 U.S.C. 100101 note and 54
       U.S.C. 300101 et seq.)); the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.); the
       Migratory Bird Conservation Act (16 U.S.C. 715 et seq.); the Clean Air Act (42
       U.S.C. 7401 et seq.); the Archeological Resources Protection Act (Pub. L. 96-95
       (16 U.S.C. 470aa et seq.)); the Paleontological Resources Preservation Act (16
       U.S.C. 470aaa et seq.); the Federal Cave Resources Protection Act of 1988 (16
       U.S.C. 4301 et seq.); the National Trails System Act (16 U.S.C. 1241 et seq.); the
       Safe Drinking Water Act (42 U.S.C. 300f et seq.); the Noise Control Act (42 U.S.C.
       4901 et seq.); the Solid Waste Disposal Act, as amended by the Resource
       Conservation and Recovery Act (42 U.S.C. 6901 et seq.); the Comprehensive
       Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et
       seq.); the Archaeological and Historic Preservation Act (Pub. L. 86-523, as
       amended, repealed, or replaced by Pub. L. 113-287 (Dec. 19, 2014) (formerly
       codified at 16 U.S.C. 469 et seq., now codified at 54 U.S.C. 312502 et seq.)); the
       Antiquities Act (formerly codified at 16 U.S.C. 431 et seq., now codified at 54
       U.S.C. 320301 et seq.); the Historic Sites, Buildings, and Antiquities Act (formerly
       codified at 16 U.S.C. 461 et seq., now codified at 54 U.S.C. 3201-320303 &
       320101-320106); the Farmland Protection Policy Act (7 U.S.C. 4201 et seq.); the
       Wilderness Act (Pub. L. 88-577 (16 U.S.C. 1131 et seq.)); the Federal Land Policy
       and Management Act (Pub L. 94-579 (43 U.S.C. 1701 et seq.)); National Fish and
       Wildlife Act of 1956 (Pub. L. 84-1024 (16 U.S.C. 742a, et seq.)); the Fish and
       Wildlife Coordination Act (Pub. L. 73-121 (16 U.S.C. 661 et seq.)); the Wild Horse
       and Burro Act (16 U.S.C. 1331 et seq.); the Administrative Procedure Act (5 U.S.C.
       551 et seq.); the Eagle Protection Act (16 U.S.C. 668 et seq.); sections 102(29) and
       103 of Title I of the California Desert Protection Act (Pub. L. 103-433); the Native
       American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.); and the
       American Indian Religious Freedom Act (42 U.S.C. 1996).

Id. at 14,959-60. The Defendant Wolf did not have authority to issue a waiver under IIRIRA

because he was not lawfully the Secretary of Homeland Security or lawfully exercising the powers

and duties of that office. The Defendant Wolf did not purport to waive the requirements of RFRA,



                                                25
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 26 of 68




nor could he have done so even if he was lawfully the Secretary of Homeland Security or lawfully

exercising the powers and duties of that office, as IIRIRA does not give the Secretary of Homeland

Security authority to waive the requirements of RFRA.

       53.     By purporting to waive the Native American Graves Protection and Repatriation

Act and the American Indian Religious Freedom Act, the Defendant Wolf “impose[d] special

disabilities on the basis of religious views or religious status” of Native Americans in violation of

the Free Exercise Clause of the First Amendment. See Smith, 494 U.S. at 877 (citations omitted).

       54.     Also on March 16, 2020, the Defendant Wolf issued another notice in the Federal

Register, purporting to waive the application of certain laws to construction of the new border

fence pursuant to IIRIRA in western Imperial County. See Determination Pursuant to Section 102

of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, as Amended, 85

Fed. Reg. 14,960 (Mar. 16, 2020). In that notice, the Defendant Wolf purported to waive

applicability of the following laws, “including all federal, state, or other laws, regulations, and

legal requirements of, deriving from, or related to the subject of, the following statutes, as

amended”:

       The National Environmental Policy Act (Pub. L. 91-190, 83 Stat. 852 (Jan. 1, 1970)
       (42 U.S.C. 4321 et seq.)); the Endangered Species Act (Pub. L. 93-205, 87 Stat.
       884 (Dec. 28, 1973) (16 U.S.C. 1531 et seq.)); the Federal Water Pollution Control
       Act (commonly referred to as the Clean Water Act (33 U.S.C. 1251 et seq.)); the
       National Historic Preservation Act (Pub. L. 89-665, 80 Stat. 915 (Oct. 15, 1966),
       as amended, repealed, or replaced by Pub. L. 113-287 (Dec. 19, 2014) (formerly
       codified at 16 U.S.C. 470 et seq., now codified at 54 U.S.C. 100101 note and 54
       U.S.C. 300101 et seq.)); the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.); the
       Migratory Bird Conservation Act (16 U.S.C. 715 et seq.); the Clean Air Act (42
       U.S.C. 7401 et seq.); the Archeological Resources Protection Act (Pub. L. 96-95,
       93 Stat. 721 (Oct. 31, 1979) (16 U.S.C. 470aa et seq.)); the Paleontological
       Resources Preservation Act (16 U.S.C. 470aaa et seq.); the Federal Cave Resources
       Protection Act of 1988 (16 U.S.C. 4301 et seq.); the Safe Drinking Water Act (42
       U.S.C. 300f et seq.); the Noise Control Act (42 U.S.C. 4901 et seq.); the Solid
       Waste Disposal Act, as amended by the Resource Conservation and Recovery Act
       (42 U.S.C. 6901 et seq.); the Comprehensive Environmental Response,


                                                 26
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 27 of 68




       Compensation, and Liability Act (42 U.S.C. 9601 et seq.); the Archaeological and
       Historic Preservation Act (Pub. L. 86-523, 74 Stat. 220 (June 27, 1960) as
       amended, repealed, or replaced by Pub. L. 113-287, 128 Stat. 3094 (Dec. 19, 2014)
       (formerly codified at 16 U.S.C. 469 et seq., now codified at 54 U.S.C. 312502 et
       seq.)); the Antiquities Act (formerly codified at 16 U.S.C. 431 et seq., now codified
       at 54 U.S.C. 320301 et seq.); the Historic Sites, Buildings, and Antiquities Act
       (formerly codified at 16 U.S.C. 461 et seq., now codified at 54 U.S.C. 3201-320303
       & 320101-320106); the Farmland Protection Policy Act (7 U.S.C. 4201 et seq.);
       the Federal Land Policy and Management Act (Pub L. 94-579, 90 Stat. 2743 (Oct.
       21, 1976) (43 U.S.C. 1701 et seq.)); National Fish and Wildlife Act of 1956 (Pub.
       L. 84-1024, 70 Stat. 1119 (Aug. 8, 1956) (16 U.S.C. 742a, et seq.)); the Fish and
       Wildlife Coordination Act (Pub. L. 73-121, 48 Stat. 401 (March 10, 1934) (16
       U.S.C. 661 et seq.)); the National Trails System Act (16 U.S.C. 1241 et seq.); the
       Administrative Procedure Act (5 U.S.C. 551 et seq.); the Wild Horse and Burro Act
       (16 U.S.C. 1331 et seq.); the Eagle Protection Act (16 U.S.C. 668 et seq.); the
       Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.);
       the American Indian Religious Freedom Act (42 U.S.C. 1996); the Wilderness Act
       (Pub. L. 88-577, 78 Stat. 890 (Sept. 3, 1964) (16 U.S.C. 1131 et seq.)); and sections
       102(29) and 103 of Title I of the California Desert Protection Act (Pub. L. 103-433,
       108 Stat. 4471 (Oct. 31, 1994)).

Id. at 14,961. The Defendant Wolf did not have authority to issue a waiver under IIRIRA because

he was not lawfully the Secretary of Homeland Security or lawfully exercising the powers and

duties of that office. The Defendant Wolf did not purport to waive the requirements of RFRA, nor

could he have done so even if he was lawfully the Secretary of Homeland Security or lawfully

exercising the powers and duties of that office, as IIRIRA does not give the Secretary of Homeland

Security authority to waive the requirements of RFRA.5

       55.     By purporting to waive the Native American Graves Protection and Repatriation

Act and the American Indian Religious Freedom Act, the Defendant Wolf “impose[d] special

disabilities on the basis of religious views or religious status” of Native Americans in violation of

the Free Exercise Clause of the First Amendment. See Smith, 494 U.S. at 877 (citations omitted).



5
  Later, the Defendant Wolf also purported to waive requirements for federal contracting and
acquisitions for the Projects in both counties that are not at issue here. See Determination Pursuant
to Section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, as
Amended, 85 Fed. Reg. 28,658 (May 13, 2020).

                                                 27
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 28 of 68




       56.     The Defendant Wolf took the actions described in ¶¶52-55, supra, without first

consulting with Indian tribes, as required by Section 102 of IIRIRA, to “minimize the impact on

the environment, culture, commerce, and quality of life for the communities and residents located

near the sites at which such fencing is to be constructed,” id. § 102(b)(1)(C)(i), and without first

determining whether minimizing any such impacts would affect the “expeditious construction of

the barriers and roads under [Section 102],” id. § 102(c)(1), and if so, whether that effect could be

avoided or mitigated, and the means by which that can be done.

       57.     RFRA “applies to all Federal law, and the implementation of that law, whether

statutory or otherwise, and whether adopted before or after November 16, 1993.” 42 U.S.C. §

2000bb-3(a). Moreover, any “Federal statutory law adopted after November 16, 1993, is subject

to [RFRA] unless such law explicitly excludes such application by reference to [RFRA].” Id. §

2000bb-3(b).

       58.     Substantively, RFRA provides that:

       (a) In general

       Government shall not substantially burden a person’s exercise of religion even if
       the burden results from a rule of general applicability, except as provided in
       subsection (b).

       (b) Exception
       Government may substantially burden a person’s exercise of religion only if it
       demonstrates that application of the burden to the person—

               (1) is in furtherance of a compelling governmental interest; and

               (2) is the least restrictive means of furthering that compelling governmental
               interest.

Id. § 2000bb-1. “Exercise of religion” includes “any exercise of religion, whether or not compelled

by, or central to, a system of religious belief.” Id. § 2000bb-2(4) (incorporating by reference 42

U.S.C. § 2000cc-5(7)(A)).

                                                 28
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 29 of 68




   C. The Invalidity of the Appointment of the Defendant Wolf.

       59.      The Senate of the United States has not confirmed the President’s nomination of a

Secretary of Homeland Security since it confirmed Kirstjen Nielsen on December 5, 2017.

Secretary Nielsen resigned effective April 7, 2019, as a result of political and policy disagreements

with President Trump and his advisors, including implementation of border security measures.

       60.      The Secretary of Homeland Security is the head of an Executive Department and

therefore subject to the Appointments Clause of the United States Constitution. See Fin. Oversight

& Mgmt. Bd. v. Aurelius Inv., LLC, 140 S. Ct. 1649, 1657 (2020). The Appointments Clause

provides that the President “shall nominate, and by and with the Advice and Consent of the Senate,

shall appoint . . . all other Officers of the United States, whose Appointments are not herein

otherwise provided for, and which shall be established by Law.” U.S. Const. art. II, § 2, cl. 2.

       61.      When the office of Secretary of Homeland Security becomes vacant, but the Senate

has not yet confirmed an appointee to fill the vacancy, the vacancy is filled under the terms of the

Federal Vacancies Reform Act (“FVRA”), 5 U.S.C. §§ 3345-3349d, and the Homeland Security

Act, 6 U.S.C. §§ 101-674.

       62.      Congress enacted the FRVA as an exercise of its power, consistent with the

Appointments Clause, to provide how offices subject to Presidential appointment and Senate

confirmation might be filled by “Acting” officials when those offices become vacant. The FVRA

provides that

       [i]f an officer of an Executive agency (including the Executive Office of the
       President, and other than the Government Accountability Office) whose
       appointment to office is required to be made by the President, by and with the
       advice and consent of the Senate, dies, resigns, or is otherwise unable to perform
       the functions and duties of the office—




                                                 29
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 30 of 68




               (1) the first assistant to the office of such officer shall perform the
               functions and duties of the office temporarily in an acting capacity subject
               to the time limitations of section 3346 . . . .

5 U.S.C. § 3345(a). The FVRA also provides that the President may designate other officials or

officers to serve as an acting officer, subject to certain conditions not relevant here. Id. §

3345(a)(2)-(3). This statutory scheme is the “exclusive means for temporarily authorizing an

acting official to perform the functions and duties of any office,” id. § 3347(a), unless “a statutory

provision expressly . . . authorizes . . . the head of an Executive department, to designate an officer

or employee to perform the functions and duties of a specified office temporarily in an acting

capacity . . . .” Id. § 3347(a)(1)(A).

       63.     Before December 23, 2016, this provision of the FVRA was the sole authority that

governed succession to the office of the Secretary of Homeland Security. On December 9, 2016,

the President exercised his Section 3345(a)(2)-(3) authority to designate an order of succession for

the office of Secretary of Homeland Security in cases where the Secretary dies, resigns, or is

otherwise unable to exercise the duties of the office. See Executive Order 13,753, Amending the

Order of Succession in the Department of Homeland Security, 81 Fed. Reg. 90,667 (Dec. 9, 2016).

       64.     Executive Order 13,753 provides that, when there is a vacancy in the position of

Secretary of Homeland Security, the following line of succession applies to determine who may

serve as Acting Secretary:

       (i)     Deputy Secretary of Homeland Security;
       (ii)    Under Secretary for Management;
       (iii)   Administrator for the Federal Emergency Management                     Agency
               [(“FEMA”)];
       (iv)    Under Secretary for National Protection and Programs;
       (v)     Under Secretary for Science and Technology;
       (vi)    Under Secretary for Intelligence and Analysis;
       (vii)   Commissioner of [CBP] . . . .




                                                  30
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 31 of 68




Id. at 90,667, § 1. On December 15, 2016, former Secretary of Homeland Security Jeh Johnson

issued a memorandum providing that the order of succession to the office of Secretary would be

governed by Executive Order 13,753. Since the issuance of Executive Order 13,753, federal law

redesignated the position of the Under Secretary for National Protection and Programs as the

Director of the Cybersecurity and Infrastructure Security Agency (“CISA”). See Cybersecurity

and Infrastructure Security Agency Act of 2018, Pub. L. No. 115-278, § 2(a), 132 Stat. 4168, 4169

(codified at 6 U.S.C. § 652(a), (b)).

        65.      On December 23, 2016, the Homeland Security Act was amended to allow the

Secretary of the Department of Homeland Security to set a department-specific order of succession

for vacancies in the position of Secretary of Homeland Security.                See National Defense

Authorization Act for Fiscal Year 2017 (“2017 NDAA”), Pub. L. No. 114-328, tit. XIX, §

1903(a)(2), 130 Stat. 2000, 2672 (2016) (codified at 6 U.S.C. § 113(g)). Specifically, the amended

Homeland Security Act provides that “the Under Secretary for Management shall serve as the

Acting Secretary if by reason of absence, disability, or vacancy in office, neither the Secretary nor

Deputy Secretary is available to exercise the duties of the Office of the Secretary.” 6 U.S.C. §

113(g)(1). Further, “the Secretary may designate such other officers of the Department in further

order of succession to serve as Acting Secretary.” Id. § 113(g)(2). Section 113(g) provides that

its order of succession provisions are “[n]otwithstanding chapter 33 of Title 5 . . . .” Id. § 113(g)(1),

(2). Chapter 33 of title 5 contains the FVRA and its general order of succession provisions. 5

U.S.C. § 3345.

        66.      The Homeland Security Act does not purport to create an exception to any provision

of the FVRA, nor does it retroactively invalidate any order of succession to the office of Secretary




                                                   31
           Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 32 of 68




of Homeland Security set under FVRA that existed at the time the Homeland Security Act was

enacted.

        67.     The Secretary of Homeland Security has, pursuant to the Secretary’s authority

under the Homeland Security Act, periodically amended former Secretary Johnson’s

memorandum to refine the order of succession.

        68.     The FVRA provides that “[a]n action taken by any person who is not acting under

section 3345, 3346, or 3347 . . . in the performance of any function or duty of a vacant office to

which this section and sections 3346 [and] 3347 . . . apply shall have no force or effect.” Id. §

3348(d)(1). Further, FVRA provides that “[a]n action that has no force or effect under [§

3348(d)(1)] may not be ratified.” Id. § 3348(d)(2). An “action” for purposes of Section 3348 is

“any agency action as defined under [5 U.S.C. §] 551(13),” id. § 3348(a)(1), i.e., “the whole or a

part of an agency rule, order, license, sanction, relief, or the equivalent or denial thereof, or failure

to act,” id. § 551(13). A “function or duty” means “any function or duty of the applicable office

that” is established by statute or regulation and that is required by statute or regulation to be

performed by the applicable officer, and only that officer. Id. § 3348(a)(2).

        69.     A person serving as Acting Secretary of Homeland Security pursuant to a

secretarial delegation made under 6 U.S.C. § 113(g) is also serving pursuant to 5 U.S.C. § 3347,

which expressly contemplates that executive officials may set orders of succession pursuant to

other federal laws.

        70.     As reported by Reuters, on January 6, 2019, President Trump explained to reporters

that he preferred to rely on acting Cabinet officers, rather than seeking Senate appointment

consistent with the process envisioned by the Constitution:




                                                   32
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 33 of 68




       U.S. President Donald Trump said on Sunday he was in no hurry to find permanent
       replacements for one-quarter of his Cabinet currently serving in an acting capacity
       because it gives him “more flexibility.”

       “I am in no hurry,” Trump told reporters as he departed for Camp David, the U.S.
       presidential retreat, for meetings on the partial government shutdown . . . .

       “I like acting. It gives me more flexibility. Do you understand that? I like acting.
       So we have a few that are acting. We have a great, great Cabinet,” Trump said. He
       did not elaborate on why they give him more flexibility.

Amanda Becker, Trump Says Acting Cabinet Members Give Him ‘More Flexibility’, Reuters (Jan.

6, 2019 11:51 AM), https://www.reuters.com/article/us-usa-trump-cabinet/trump-says-acting-

cabinet-members-give-him-more-flexibility-idUSKCN1P00IG.

       71.     Again, in an interview on February 3, 2019, President Trump stated his preference

to rely on acting officials, rather than seeking Senate appointment for cabinet officials:

       MARGARET BRENNAN: . . . you have an acting [Attorney General] until you
       get [then-nominee William] Barr confirmed--

       PRESIDENT DONALD TRUMP: Yes.

       MARGARET BRENNAN: An acting defense secretary. An acting chief of staff.
       An acting interior secretary.

       PRESIDENT DONALD TRUMP. It’s OK. It’s easier to make moves when they’re
       acting.

       MARGARET BRENNAN: So you are going to shake up--

       PRESIDENT DONALD TRUMP: Some, and some not.

       MARGARET BRENNAN: --positions.

       PRESIDENT DONALD TRUMP: Some are doing a fantastic job. Really- I like
       acting because I can move so quickly. It gives me more flexibility. But- but actually,
       some of the names you mentioned, they’re doing a fantastic job.




                                                 33
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 34 of 68




Transcript: President Trump on “Face the Nation,” February 3, 2019, CBS News (Feb. 3, 2019

7:31     AM),         https://www.cbsnews.com/news/transcript-president-trump-on-face-the-nation-

february-3-2019/.

        72.     On April 7, 2019, Secretary Nielsen announced in a letter to the President that she

was resigning as Secretary of Homeland Security, “effective April 7.” See Letter from Kirstjen

M. Nielsen, Sec’y of Homeland Sec., to Donald J. Trump, President of U.S. (Apr. 7, 2019),

https://www.dhs.gov/sites/default/files/publications/19_0407_s1_nielsen-resignation-letter.pdf.

At the time former Secretary Nielsen resigned on April 7, the position of Deputy Secretary was

vacant. However, the Senate-confirmed Under Secretary for Management––second in line after

the Deputy Secretary––was in office. Therefore, the Under Secretary became Acting Secretary on

April 7 under the then-existing order of succession.

        73.     Later the same day, President Trump publicly announced that Kevin McAleenan,

then the Commissioner of CBP, would replace former Secretary Nielsen as Acting Secretary of

Homeland Security, stating “I have confidence that Kevin will do a great job!”

@realDonaldTrump,              Twitter        (Apr.       7,        2019         6:02        PM),

https://twitter.com/realDonaldTrump/status/1115011885303312386.          This posting on social

media was of no legal effect.

        74.     At approximately 10:36 PM on April 7, despite having already resigned that day,

former Secretary Nielsen announced that she had “agreed to stay on as Secretary through

Wednesday, April 10th . . . .”             @SecNielsen, Twitter (Apr. 7, 2019 10:36 PM),

https://twitter.com/SecNielsen/status/1115080823068332032. This posting on social media was

of no legal effect.




                                                 34
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 35 of 68




       75.     On April 9, 2019, following President Trump’s public statement and her own

attempted retraction of her resignation, former Secretary Nielsen signed a memorandum which she

and others purported would designate the Commissioner of CBP as her successor. Former

Secretary Nielsen was not legally serving as Secretary of Homeland Security at that time, and so

the memorandum, to the extent it could have ever had any legal effect, was not the result of a

decision or action by the Secretary of Homeland Security and was void, ultra vires, and without

any legal force or effect.

       76.     The next day, April 10, 2019, former Secretary Nielsen purported to exercise the

Secretary’s authority under 6 U.S.C. § 113(g)(2) to revise the line of succession to the office of

Secretary, which was an action taken in the performance of a function or duty that the Homeland

Security Act designates be performed only by the Secretary. Ex. 1, DHS Orders of Succession

and Delegations of Authorities for Named Positions, DHS Delegation No. 00106, Revision No.

08.5 (Apr. 10, 2019) (“Purported April 10 Delegation”).6 The purported revision amended the

existing memorandum issued by former Secretary Johnson.

       77.     In Section II.A of the Purported April 10 Delegation, former Secretary Nielsen

provided that, in the case of the Secretary’s death, resignation, or inability to perform the functions

of the office, the succession to the Secretary’s office would be governed by Executive Order

13,753. That is, the Purported April 10 Delegation left the existing order of succession in place in

the case of the Secretary’s death, resignation, or inability to perform the functions of the office.

So, former Secretary Nielsen was not legally serving as Secretary of Homeland Security on April

10, and the Purported April 10 Delegation was not made by a decision or action by the Secretary




6
 The Purported April 10 Delegation contained annexes not relevant to the claims in this case,
which are not included in Exhibit 1.

                                                  35
         Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 36 of 68




of Homeland Security and is void, ultra vires, without any legal force or effect, and cannot be

ratified. See 5 U.S.C. § 3348(d)(1)-(2). However, the order of succession the Purported April 10

Delegation outlined for the Secretary’s resignation, death, or inability to perform the functions of

the office was in effect, albeit under Executive Order 13,753 and prior revised delegations that

incorporated it by reference.

       78.     The same day she issued the Purported April 10 Delegation, former Secretary

Nielsen purported to resign again. The position of Deputy Secretary remained vacant. At the same

time former Secretary Nielsen purported to resign, the Senate-confirmed Under Secretary for

Management resigned, leaving vacant that position and the position of Acting Secretary.

Additionally, the position of Administrator for FEMA – next in line under Executive Order 13,753

after the Under Secretary for Management – was also vacant. However, at that time, the position

of Director of CISA – that is, the former “Under Secretary for National Protection and Programs”

named as fourth in the line of succession in Executive Order 13,753 – was occupied by an official

who had been confirmed to that position by the Senate.

       79.     Under Executive Order 13,753 and the Purported April 10 Delegation, the Director

of CISA was fourth in the line of succession, and the Commissioner of CBP was seventh in the

order of succession. Therefore, the Director of CISA should have become Acting Secretary instead

of the Commissioner of CBP. However, DHS instead determined the Commissioner of CBP

should serve as Acting Secretary.

       80.     At that time, the Commissioner of CBP was Kevin McAleenan. McAleenan

purported to be Acting Secretary starting on April 10, 2019 while continuing to hold the position

of Commissioner of CBP.




                                                36
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 37 of 68




       81.     President Trump never nominated McAleenan to serve as Secretary of Homeland

Security, and the Senate never confirmed him to that position. As such, McAleenan only exercised

the authority of the Acting Secretary to the extent permitted by the FVRA, the Homeland Security

Act, and Executive Order 13,753. Because none of these authorities allowed him to become Acting

Secretary in the event of former Secretary Nielsen’s resignation, McAleenan’s actions taken to

exercise the functions or duties of the Secretary were not taken as the result of a decision or action

by the Secretary of Homeland Security and are void, ultra vires, of no force or effect, and cannot

be ratified. See 5 U.S.C. § 3348(d)(1)-(2); Lucia v. SEC, 138 S. Ct. 2044, 2055 (2018); NLRB v.

Noel Canning, 573 U.S. 513 (2014); United States v. L.A. Tucker Truck Lines, Inc., 344 U.S. 33,

38 (1952).

       82.     On November 1, 2019, the Associated Press reported that President Trump made

the following comment to reporters:

       President Donald Trump said Chad Wolf, a longtime Homeland Security official,
       would be the new acting head of the department, the fifth person in the job for this
       administration.
       But Trump’s casual announcement, made Friday in response to a reporter’s
       question outside the White House, temporarily created more uncertainty about who
       was in charge of the sprawling agency.
       Weeks of speculation focused on who would be named the next leader, and Kevin
       McAleenan, the current acting secretary, had agreed to stay on temporarily. The
       department initially would not confirm Wolf was next in line, saying only that
       McAleenan was acting secretary.
       When a reporter asked Trump directly whether Wolf was to be the next DHS
       secretary, the president responded, “He’s acting, and we’ll see what happens.”
Jill Colvin & Colleen Long, Correction: Homeland Security Secretary Story, Associated Press

(updated Nov. 3, 2019), https://apnews.com/3d88f6f2ced042b6a1033f6f4f77a8f2. The statement

by the President was of no legal effect, either to determine who was serving as Acting Secretary

on November 1 or who would serve in that position in the future.



                                                 37
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 38 of 68




       83.     On November 8, 2019, McAleenan purported to revise the Purported April 10

Delegation. Ex. 2, Amendment to the Order of Succession for the Secretary of Homeland Security

(Nov. 8, 2019) (“Purported Revised Delegation”). That was an action taken in the performance of

a function or duty that the Homeland Security Act designates be performed only by the Secretary.

The Purported Revised Delegation purported to change the order of succession to the position of

Secretary of Homeland Security in the event of the Secretary’s death, resignation, or inability to

perform the functions of the office, as follows:

       1) Deputy Secretary of Homeland Security
       2) Under Secretary for Management
       3) Commissioner of CBP
       4) Under Secretary for Strategy, Policy, and Plans

Because McAleenan was not legally holding the office of Acting Secretary under the order of

succession imposed by the Homeland Security Act and Executive Order 13,753, the Purported

Revised Delegation was void, ultra vires, of no force and effect, and cannot be ratified. See 5

U.S.C. § 3348(d)(1)-(2).

       84.     At the time McAleenan issued the Purported Revised Delegation, there was no

Senate-confirmed Under Secretary for Strategy, Policy, and Plans. The Defendant Wolf was at

that point the Assistant Secretary of Homeland Security for Strategy, Plans, Analysis, and Risk,

and was serving as Acting Under Secretary of Homeland Security for Strategy, Policy, and Plans.

       85.     On November 13, 2019, McAleenan resigned his position as Commissioner of

CBP. When he resigned, the positions of Secretary, Deputy Secretary, Under Secretary for

Management, Commissioner of CBP, and Administrator of FEMA were all vacant. However, the

position of Director of CISA – that is, the former “Under Secretary for National Protection and

Programs” named as fourth in the line of succession in Executive Order 13,753 – was still filled

by a Senate-confirmed official.


                                                   38
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 39 of 68




       86.     On the day that McAleenan resigned, the Defendant Wolf ascended to the position

of Under Secretary of Homeland Security for Strategy, Policy, and Plans pursuant to Senate

confirmation of his appointment to that position. The position of Under Secretary for Strategy,

Policy, and Plans was created by legislation after Executive Order 13,753 was issued. See 2017

NDAA, tit. XIX, § 1902(a) (codified at 6 U.S.C. § 349). The order of succession provided by

Executive Order 13,753 does not designate the Under Secretary for Strategy, Policy, and Plans as

an officer who can serve as Acting Secretary.

       87.     Relying on the invalid Purported Revised Delegation, DHS determined on

November 13, 2019 that the Defendant Wolf would become Acting Secretary. The Defendant

Wolf has purported to continue to exercise the authority of that office ever since. The Defendant

Wolf has never been confirmed by the Senate to hold the office of Secretary of Homeland Security.

       88.     Because the Defendant Wolf has not legally held the office of Acting Secretary

under the order of succession imposed by the clear and mandatory language of the FVRA and

Homeland Security Act and under Executive Order 13,753, any action he has taken in the

performance of a function or duty as purported Acting Secretary was not the result of an action or

decision of the Secretary and is void, ultra vires, of no force and effect, and cannot be ratified. See

5 U.S.C. § 3348(d)(1)-(2). That includes the purported waivers under IIRIRA that Defendant Wolf

issued on March 16, 2020, which purported to waive the National Environmental Policy Act

(“NEPA”), the National Historic Preservation Act (“NHPA”), the Endangered Species Act

(“ESA”), the Administrative Procedure Act (“APA”), NAGPRA, and AIRFA, among others, see

¶¶ 52, 54, supra, since those actions are taken in the performance of a function or duty that IIRIRA

designates be performed only by the Secretary of Homeland Security. Those purported waivers

were not issued as a result of an action or decision made by the Secretary of Homeland Security



                                                  39
           Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 40 of 68




under IIRIRA § 102(c)(1), and are void, ultra vires, of no force and effect, and cannot be ratified,

see 5 U.S.C. § 3348(d)(1)-(2).

         89.    On August 14, 2020, the Government Accountability Office (“GAO”) issued a

report in which it determined that McAleenan and the Defendant Wolf did not have authority to

act as Secretary of Homeland Security under the FVRA, the Homeland Security Act, the Purported

April 10 Delegation, and Executive Order 13,753. See U.S. Gov’t Accountability Office, Legality

of Service of Acting Secretary of Homeland Security and Service of Senior Official Performing the

Duties     of    Deputy     Secretary     of    Homeland       Security     (Aug.     14,    2020),

https://www.gao.gov/assets/710/708830.pdf.

         90.    In response to that report, Defendant DHS, through its “Senior Official Performing

the Duties of the General Counsel,” sent a letter to the GAO’s General Counsel, demanding that

the GAO retract its report. See Letter from Chad Mizelle, Senior Official Performing Duties of

Gen. Counsel, DHS, to Thomas Armstrong, Gen. Counsel, GAO (Aug. 17, 2020),

https://www.dhs.gov/sites/default/files/publications/20_0817_ogc_gao-as1-succession-

response.pdf. As shown by the text of the letter, the Defendant DHS’s position is that McAleenan

and the Defendant Wolf validly ascended to the position of Acting Secretary pursuant to

delegations issued under the Homeland Security Act. That position is without legal merit, for the

reasons set forth in ¶¶ 60-88, supra, and as determined by the United States District Court for the

District of Maryland in its recent decision in Casa de Maryland, Inc. v. Wolf, No. 8:20-cv-02118-

PX, 2020 WL 5500165 (D. Md. Sept. 11, 2020).

D.       Threats to the Plaintiffs’ Religious and Cultural Resources and Practices Posed by
         Border Fence Construction

         91.    Construction of the new border fence segments involves substantial ground-

disturbing activities, including trenching for placement of the wall, road construction for


                                                40
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 41 of 68




temporary and permanent access roads, and clearing land for ancillary facilities. Such activities,

if undertaken in, on, or around Kumeyaay cultural and religious sites on and around the U.S.-

Mexico border, including those described in ¶¶ 24-33, supra, would severely damage or destroy

those sites by physical destruction or damage, or by desecration, or by physical destruction or

damage of the natural setting in which such sites are found, or by physical destruction or damage

to natural resources on which the sacred nature of such sites depends. In addition, the cumulative

effect of the activities undertaken to construct the new border fence compounds their impact on

the religion and culture of the Kumeyaay people, including Plaintiff Elliott.

       92.     Kumeyaay tribal members have also been prevented from monitoring ground

disturbing activity in order to identify possible cremation sites and engage in appropriate religious

practices required upon the discovery of such cremation cites..

       93.     Despite this risk and disruption to Kumeyaay religion and culture, and the

consultation and mitigation obligations imposed by IIRIRA, the Secretary of Homeland Security

did not adequately consult with Kumeyaay Tribes about how to avoid cultural or religious sites or

mitigate harm to those sites prior to beginning construction, nor has the Secretary of Homeland

Security done so since beginning construction.

       94.     DHS first announced plans to construct new border barriers in eastern San Diego

County and western Imperial County in 2018. When those plans were announced, Plaintiff

Manzanita insisted by written letter that it should be consulted before construction could begin.

But the Plaintiff Kumeyaay Tribes were never consulted during the development of the projects or

development of any waiver of legal requirements that applied to those projects.

       95.     CBP first sent letters requesting comment to the Plaintiff Kumeyaay Tribes and

other stakeholders on March 16, 2020 – the day that the Defendant Wolf purported to waive



                                                 41
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 42 of 68




application of legal requirements to the projects in eastern San Diego County and western Imperial

County.

       96.     On May 7, 2020, CBP held a “tribal coordinating briefing” with Plaintiff Campo in

which it provided information about what CBP planned to do but did not engage in meaningful

consultation about the effects that construction might have. CBP held another briefing on May 8,

2020 that was not attended by any tribes, and so no consultation occurred at that briefing, either.

       97.     On June 16, 2020, after construction had begun, CBP conducted another

coordination briefing that was attended by Plaintiffs Campo and Manzanita, and one other

Kumeyaay tribe. CBP provided information to the Plaintiffs about what it was planning to do but

did not engage in meaningful consultation about what effects construction might have. The

Plaintiffs emphasized that CBP did not have sufficient information about the effects of

construction and that tribal monitoring was required. CBP also said it was “developing” a plan for

communicating with Tribes, but the plan was not finalized. Construction continued despite the

Plaintiffs’ concerns and the lack of a tribal communication plan.

       98.     On July 7, 2020, CBP conducted a conference call that was attended by Plaintiff

Manzanita and another Kumeyaay tribe. Plaintiff Manzanita raised the fact that suspected human

remains had been found during construction, but that construction was ongoing, and tribal

monitoring was not sufficient. Plaintiff Manzanita and the other tribe on the call also requested a

site visit to an area where CBP planned to engage in blasting as part of construction.

       99.     The site visit that was requested on July 7, 2020, occurred on July 9, 2020, and

included representatives of Plaintiff Manzanita and another Kumeyaay tribe. During the visit,

tribal representatives found what appeared to be human remains near the project area. This

indicates that human remains are likely to be located in and around the project area. However,



                                                42
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 43 of 68




CBP downplayed the discovery because it occurred outside of the precise project footprint and

refused to stop construction or alter construction plans. CBP took no other action in response to

this discovery, and more specifically took no action in anticipation of the discovery of human

remains in the precise project footprint.

       100.    On July 31, 2020, tribal representatives, accompanied by a forensic anthropologist,

visited the site where human bone had been found on July 1, 2020. Near the site, the forensic

anthropologist identified what he determined was likely cremated human remains. Again, CBP

dismissed this discovery because it was not within the precise project footprint. CBP took no other

action in response to this discovery, and more specifically took no action in anticipation of the

discovery of human remains in the precise project footprint.

       101.    In these and other ways, CBP repeatedly refused to acknowledge tribal requests

that, based on repeated discoveries of human remains and other artifacts around the project area,

there should be additional surveying and cultural monitoring to prevent or minimize impacts to

human remains and Kumeyaay culture and religion. Construction never stopped during this period

to allow for consultation on the discoveries or how to accommodate tribal concerns.

       102.    On August 3, 2020 Plaintiffs Manzanita, Campo, Ewiiaapaayp, and KHPC, along

with other Kumeyaay tribes, sent the Defendants Wolf, Commissioner Morgan, and Commanding

General Semonite a letter dated July 31, 2020, in which they demanded that Defendants: stop all

ground disturbing activities in San Diego County until all impacts on Kumeyaay religious beliefs,

practices, and cultural resources had been fully evaluated and provide adequate access to the

Project sites by tribal monitors. The Tribes also demanded Defendants consult with the Tribes by

providing information about the Project plans and schedule, a completed Environmental

Stewardship Plan (“ESP”) as required by federal law, and cultural resource studies completed since



                                                43
         Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 44 of 68




2010, by receiving and accepting comments from Kumeyaay representatives on the requested

documents, and meeting with Kumeyaay representatives to discuss these matters. They also

demanded Defendants take concrete actions to avoid and mitigate impacts to cultural and religious

resources. The Tribes proposed a specific timeline for completing the consultation and limiting

the delay of the projects. Letter from Angela Elliott Santos, Chairwoman, Manzanita Band of

Kumeyaay Nation et al., to Chad F. Wolf, Acting Sec’y, DHS et al. (July 31, 2020). The

aforementioned Plaintiffs’ attempts to initiate consultation did not, however, result in meaningful

consultation on the effects of the projects on Kumeyaay culture and religion.

       103.    On August 6, 2020, Plaintiff Manzanita called the CBP official that had been acting

as the CBP contact with Tribes on border fence matters, requesting consultation and a temporary

stop to border fence construction, including a videoconference between tribal leaders and federal

government officials to discuss the tribes’ position on border fence construction. Plaintiff

Manzanita also asked for a response to the July 31, 2020 letter. See Letter from Angela Elliott

Santos, Chairwoman, Manzanita Band of Kumeyaay Nation, to Paul Enriquez, Acquisitions, Real

Estate & Envtl. Dir., Border Wall Project Mgmt. Off., CBP (Aug. 10, 2020).

       104.    On August 17, 2020, CBP informed Plaintiff Manzanita by letter that a “response

to your letter is being finalized, and I anticipate that you will receive it soon.” Letter from Paul

Enriquez, Dir., Acquisition, Real Estate & Envtl., Infrastructure Portfolio, Program Mgmt. Office

Directorate, CBP, to Angela Elliott Santos, Chairwoman, Manzanita Band of Kumeyaay Nation

(Aug. 17, 2020).

       105.    On August 17, 2020, Plaintiff Manzanita sent a letter to Defendants Wolf,

Commissioner Morgan, and Commanding General Semonite, requesting a response to the

Plaintiffs’ July 31, 2020 letter. See Letter from Angela Elliott Santos, Chairwoman, Manzanita



                                                44
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 45 of 68




Band of Kumeyaay Nation, to Chad F. Wolf, Acting Sec’y, DHS et al. (Aug. 17, 2020). On August

21, 2020, Plaintiff Manzanita sent a substantially similar letter to Defendants Wolf, Commissioner

Morgan, and Commanding General Semonite, repeating the request and noting the urgency of the

matter. See Letter from Angela Elliott Santos, Chairwoman, Manzanita Band of Kumeyaay

Nation, to Chad F. Wolf, Acting Sec’y, DHS et al. (Aug. 21, 2020).

       106.    The evening of August 24, 2020, Plaintiff Manzanita received by email a letter from

CBP dated August 20, 2020, in which CBP purported to respond to the Plaintiff Kumeyaay Tribes’

letter of July 31, 2020. See Letter from Aaron M. Heitke, Chief Patrol Agent, CBP, San Diego

Sector, to Angela Elliott Santos, Chairwoman, Manzanita Band of Kumeyaay Nation (Aug. 20,

2020). The letter, which was not from Defendants Wolf, Commissioner Morgan, or Commanding

General Semonite, stated that the project in San Diego County was being carried out under an

IIRIRA waiver but CBP “is committed to responsible environmental stewardship.” Id. at 1.

However, the letter noted that an ESP had not been completed and refused to stop construction

activities. The letter made only vague promises to continue “to engage in ongoing dialogue with

tribal leadership and members to address concerns to the greatest extent possible.” Id. at 3. CBP

also said it had hosted conference calls with representatives of the Kumeyaay Nation in May and

June of the year and hosted with the Corps a site visit of the Project on July 9, 2020. See ¶¶ 96-

99, supra.

       107.    CBP hosted a call with the Tribes on August 28, 2020, in which it discussed some

of their cultural surveying efforts in San Diego. However, CBP continued construction on the

border wall during this time, and at the call made clear that there were insufficient monitors

available to oversee all construction activities.




                                                    45
           Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 46 of 68




       108.    CBP has held periodic calls with tribal representatives since August 28. However,

CBP has not sought the Tribes’ views on mitigating or avoiding impacts on Kumeyaay cultural

resources, nor has it altered its construction plans in response to tribal comments on such matters.

Furthermore, construction is ongoing with insufficient monitoring and funding for monitoring.

Participation in the consultation by the Kumeyaay Tribes is therefore contingent on their accepting

the destruction of the Plaintiffs’ religious and cultural patrimony as a result of the uninterrupted

continuation of construction.

       109.    The Plaintiffs’ access to the site is necessary to advise Defendants of possible

damage to sites or of the import of sites, artifacts, or remains that earthmoving uncovers. The

access that CBP has allowed the Plaintiffs for those purposes has been severely and unnecessarily

limited and is inadequate. Among other failings in providing effective access, CBP has agreed to

fund only a small number of tribal monitors who will be present to oversee construction. In a letter

dated July 26, 2020 CBP committed to funding tribal monitors for only approximately forty-five

total days of 10 person-hours each. Since then, CBP has represented to tribal monitors that they

do not have funding to pay for monitoring in Imperial County unless the agency reduces

monitoring in San Diego County, and that CBP only has funding for monitoring through October

3, 2020.

       110.     CBP’s environmental resources contractor, Cogstone, initially only retained one

tribal monitor per day to monitor construction activities, which is inadequate for the purpose of

monitoring impacts on Tribal religious and cultural rights and resources.          Later, Cogstone

increased the number of tribal monitors to three, but that number is also inadequate. For example,

other recent major earth disturbing infrastructure projects in San Diego County in Kumeyaay

aboriginal territory have employed ten to twenty tribal monitors.



                                                46
             Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 47 of 68




       111.      Plaintiffs have not been advised about the scope and location of all ground

disturbing activity related to border fence construction. Additionally, Plaintiffs have not been

given the opportunity to review soils at all work areas, which must be done ahead of, during, and

after all ground disturbances to determine if cultural resources will be, are, or have been affected

and, if so, how such affects can be minimized. Nor have Defendants developed basic protocols

with the Plaintiffs for appropriate mitigation of impacts to Kumeyaay cultural and religious

resources.

       112.      Defendants have also failed to provide Plaintiffs with an adequate opportunity to

remove, safeguard, and repatriate all cultural articles in accordance with Kumeyaay religious

practices.

       113.      This lack of consultation on impacts and their mitigation violates IIRIRA and

RFRA, and the Defendants’ actions to implement IIRIRA without complying with its consultation

requirements and RFRA are ultra vires.

       114.      Despite the lack of a full evaluation of the effect of border fence construction on

Kumeyaay religious and cultural resources, and the lack of consultation with Kumeyaay people on

how to avoid or minimize such impacts, construction is ongoing. Thus, if the Secretary affords

Plaintiffs the opportunity to engage in consultation without halting construction, that opportunity

will be wholly ineffective and inadequate because the Kumeyaay people’s religious and cultural

patrimony will be destroyed, with respect to certain items irreparably, by the ongoing construction

activities at the same time they are consulting, and because they will be unable to access sites that

construction has made physically inaccessible. This process makes a mockery of IIRIRA’s

consultation requirement, and unlawfully conditions the right of consultation on continuation of

construction and therefore on the denial and forfeiture of Kumeyaay rights to practice Kumeyaay



                                                 47
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 48 of 68




religion in the Project areas, to protect religious and cultural resources in the Project areas, to

gather plants in the Project areas for religious and ceremonial purposes, and to access sacred sites

in the Project areas. That is intolerable and places a substantial burden on Kumeyaay religious

practice in violation of RFRA. Thus, the Defendants’ actions in implementing border fence

construction under IIRIRA are ultra vires.

    E. Defendants Have Not Complied with Their Responsibility to Evaluate the Effects of
       Border Fence Construction Under NEPA, the NHPA, the ESA, NAGPRA, and
       AIRFA.

        115.    In his March 16, 2020 waivers, the Defendant Wolf purported to waive the

application of NEPA, the NHPA, the ESA, NAGPRA, and AIRFA to the construction of the border

fence in eastern San Diego County and western Imperial County. Because his waivers were

ineffective, void, and ultra vires, these statutes still apply.

        116.    NEPA is implemented by regulations promulgated by the Council on

Environmental Quality. See 40 C.F.R. pts. 1500-1508. The regulations in place when this Project

was initiated, and that therefore apply to it under NEPA, provide that NEPA governs proposed

“major federal actions” such as a federal construction project. See 40 C.F.R. §§ 1508.18,

1508.18(b)(4) (“major federal actions” to which NEPA applies include major actions “which are

potentially subject to [f]ederal control,” such as “[a]pproval of specific projects, such as

construction or management activities located in a defined geographic area”). The construction of

the border fence in eastern San Diego County is a “major federal action.” The construction of the

border fence in western Imperial County is a “major federal action.”

        117.    Before approving such actions, federal officials must take a “hard look” at the

proposed environmental impacts of the proposed action and proposed alternatives to the proposed

action and provide a full and fair discussion of significant environmental impacts of the project.



                                                   48
            Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 49 of 68




42 U.S.C. § 4332(C)(i)-(iii); 40 C.F.R. §§ 1502.1, 1508.8, 1508.11. Additionally, when a proposed

federal action would have a primary impact on the natural environment, then the agency may

consider secondary socio-economic effects from the project. See Coal. of Concerned Citizens v.

FTA, 843 F.3d 886, 905 (10th Cir. 2016) (citing Cure Land, LLC v. U.S. Dep’t of Agric., 833 F.3d

1223, 1235 n.10 (10th Cir. 2016)); see also Dep’t of Transp. v. Pub. Citizen, 541 U.S. 752, 761

(2004).

          118.   When a project could affect Indian tribes, a “hard look” includes reviewing a

project in light of principles of environmental justice, under which an agency should address the

“disproportionately high and adverse human health or environmental effects” its actions have “on

minority populations and low-income populations,” including Indian tribes. Exec. Order No.

12,898, § 1-101, 59 Fed. Reg. 7629 (Feb. 16, 1994). Environmental justice recognizes that human

activities often have disproportionately negative effects on the resources, health, and welfare of

historically disadvantaged populations. Cmtys. Against Runway Expansion, Inc. v. FAA, 355 F.3d

678, 689 (D.C. Cir. 2004); see Latin Ams. for Soc. & Econ. Dev. v. Adm’r of FHA, 756 F.3d 447,

465 (6th Cir. 2014); Coliseum Square Ass’n, Inc. v. Jackson, 465 F.3d 215, 232 (5th Cir. 2006)).

Under principles of environmental justice, mitigation measures “should reflect the needs and

preferences of . . . Indian tribes to the extent practicable.” Council on Envtl. Quality, Exec. Office

of President, Environmental Justice: Guidance Under the National Environmental Policy Act 16

(1997).7

          119.   To comply with NEPA and evaluate potential impacts, a responsible agency “shall

integrate the NEPA process with other planning at the earliest possible time . . . .” 40 C.F.R. §

1501.2.     The agency first prepares an environmental assessment of the proposed project,


7
    https://www.epa.gov/sites/production/files/2015-02/documents/ej_guidance_nepa_ceq1297.pdf.

                                                 49
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 50 of 68




determining whether there will be no significant impacts from the project, or whether further

environmental study is required in an environmental impact statement. Id. § 1501.3 (incorporating

id. § 1508.9).

       120.      If the agency determines that it is proper to prepare an environmental impact

statement, the agency must engage in a scoping process to determine the environmental impacts

to be reviewed, id. §§ 1501.4(d), 1501.7, in which it must invite the participation of any affected

Indian tribe, id. § 1501.7(a)(1). It must then prepare an environmental impact statement, id. pt.

1502, which should, inter alia, describe the purpose and need of the proposed action and

alternatives, id. § 1502.13, “[r]igorously explore and objectively evaluate all reasonable

alternatives” to the proposed project, id. § 1502.14(a), “[i]nclude the alternative of no action,” id.

§ 1502.14(d), “[i]nclude appropriate mitigation measures not already included in the proposed

action or alternatives,” id. § 1502.14(f), and “describe the environment of the area(s) to be

affected,” id. § 1502.15. It must then describe, inter alia, the environmental consequences of the

project, including direct and indirect effects, id. § 1502.16(a)-(b) (incorporating id. § 1508.8), the

environmental effects of alternatives, id. § 1502.16(d), and “historic and cultural resources,” id. §

1502.16(g).

       121.      Defendants have not complied with any of these requirements of NEPA in their

planning or construction of the border fence in eastern San Diego County and western Imperial

County.

       122.      The NHPA protects “historic properties,” which means “any prehistoric or historic

district, site, building, structure, or object included on, or eligible for inclusion on, the National

Register [of Historic Places], including artifacts, records, and material remains relating to the

district, site, building, structure, or object.” 54 U.S.C. § 300308. The National Register of Historic



                                                 50
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 51 of 68




Places is a registry of “districts, sites, buildings, structures, and objects significant in American

history, architecture, archeology, engineering, and culture” maintained by the Secretary of the

Interior. Id. § 302101 (incorporated by reference by id. § 300311). A historic site is eligible for

listing on the Register when it

       possess[es] integrity of location, design, setting, materials, workmanship, feeling,
       and association and

       (a) that are associated with events that have made a significant contribution to the
       broad patterns of our history; or

       (b) that are associated with the lives of persons significant in our past; or

       (c) that embody the distinctive characteristics of a type, period, or method of
       construction, or that represent the work of a master, or that possess high artistic
       values, or that represent a significant and distinguishable entity whose components
       may lack individual distinction; or

       (d) that have yielded, or may be likely to yield, information important in prehistory
       or history.

36 C.F.R. § 60.4.

       123.    The NHPA requires that the head of each federal agency “assume responsibility for

the preservation of historic property that is owned or controlled by the agency,” 54 U.S.C. §

306101(a)(1), and ensure “the preservation of property not under the jurisdiction or control of the

agency but potentially affected by agency actions is given full consideration in planning,” id. §

306102(b)(3). Additionally,

       [t]he head of any Federal agency having direct or indirect jurisdiction over a
       proposed Federal or federally assisted undertaking in any State and the head of any
       Federal department or independent agency having authority to license any
       undertaking, prior to the approval of the expenditure of any Federal funds on the
       undertaking or prior to the issuance of any license, shall take into account the effect
       of the undertaking on any historic property. The head of the Federal agency shall
       afford the [Advisory] Council [on Historic Preservation (“ACHP”)] a reasonable
       opportunity to comment with regard to the undertaking.




                                                 51
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 52 of 68




54 U.S.C. § 306108; see 36 C.F.R. § 800.1(a). This process of taking such effects into account is

known as the “Section 106 Process.”

       124.    An “undertaking” for NHPA purposes is “a project, activity, or program funded in

whole or in part under the direct or indirect jurisdiction of a Federal agency.” 36 C.F.R. §

800.16(y). Construction of the border fence in eastern San Diego County is a federal undertaking.

Construction of the border fence in western Imperial County is a federal undertaking.

       125.    Agencies “must complete the section 106 process ‘prior to the approval of the

expenditure of any Federal funds on the undertaking or prior to the issuance of any license,’” id. §

800.1(c) (citing 54 U.S.C. § 306108) (emphasis added), and must ensure “that the section 106

process is initiated early in the undertaking’s planning, so that a broad range of alternatives may

be considered during the planning process for the undertaking,” id.

       126.    Additionally, under NHPA, the agency must “consult with any Indian tribe . . . that

attaches religious and cultural significance to historic properties that may be affected by an

undertaking.” Id. § 800.2(c)(2)(ii); see id. § 800.6(a).

       127.    The agency must determine whether or not historic properties would be affected by

a federal undertaking and support that determination with “sufficient documentation to enable any

reviewing parties to understand its basis.” Id. § 800.11(a). If an agency determines historic

properties will not be affected, the documentation the agency must provide includes:

       (1) A description of the undertaking, specifying the Federal involvement, and its
       area of potential effects, including photographs, maps, drawings, as necessary;

       (2) A description of the steps taken to identify historic properties . . . ; and

       (3) The basis for determining that no historic properties are present or affected.

Id. § 800.11(d). If the agency determines historic properties will be affected, the documentation

the agency must provide includes:


                                                  52
            Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 53 of 68




       (1) A description of the undertaking, specifying the Federal involvement, and its
       area of potential effects, including photographs, maps, and drawings, as necessary;

       (2) A description of the steps taken to identify historic properties;

       (3) A description of the affected historic properties, including information on the
       characteristics that qualify them for the National Register;

       (4) A description of the undertaking’s effects on historic properties;

       (5) An explanation of why the criteria of adverse effect were found applicable or
       inapplicable, including any conditions or future actions to avoid, minimize or
       mitigate adverse effects; and

       (6) Copies or summaries of any views provided by consulting parties and the public.

Id. § 800.11(e).

       128.       The agency must then consult with tribal and state historic preservation officers, as

well as other consulting parties that the agency may have invited to participate, and develop a

memorandum of agreement with those parties to describe how adverse effects to historic properties

will be resolved, id. § 800.6(b), and that will “govern the undertaking and all of its parts,” id. §

800.6(c).

       129.       When the potential effects on historic properties cannot be fully determined prior

to the approval of a federal undertaking, the agency may negotiate a programmatic agreement to

“govern the implementation of a particular program or the resolution of adverse effects from

certain complex project situations or multiple undertakings.” Id. § 800.14(b), (b)(1)(ii). As with

memorandums of agreement, programmatic agreements must be agreed to by the agency,

appropriate state and tribal historic preservation officers. Id. § 800.14(b)(2)(iii). Development of

the programmatic agreement must include consultation with affected Indian tribes, id. § 800.14(f),

and the responsible agency must provide summaries of the affected tribes’ views to the ACHP, id.

§ 800.14(f)(2).



                                                   53
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 54 of 68




       130.    Defendants have not complied with any of these requirements of the NHPA in their

planning and actions to construct the border fence in eastern San Diego County and western

Imperial County.

       131.    The ESA prohibits anyone under the jurisdiction of the United States from taking

an “endangered species” of fish or wildlife within the United States, or violating any regulation

pertaining to an endangered or species listed as “threatened.” 16 U.S.C. § 1538(a)(1)(B), (G).

       132.    “Endangered species” are “any species which is in danger of extinction throughout

all or a significant portion of its range . . . .” 16 U.S.C. § 1532(6). A “threatened species” is “any

species which is likely to become an endangered species within the foreseeable future throughout

all or a significant portion of its range.” Id. § 1532(20). The Secretary of the Interior determines

whether species are endangered or threatened, see id. § 1533(a)(1); 50 C.F.R. § 424.11, and

maintains a list of those species, 50 C.F.R. § 17.11(h). The ESA also protects species that are

proposed in the Federal Register to be listed as either threatened or endangered, see id. § 402.02.

       133.    To “take” an endangered species means to “harass, harm, pursue, hunt, shoot,

wound, kill, trap, capture, or collect, or to attempt to engage in any such conduct.” 16 U.S.C. §

1532(19).

       134.    The ESA and its implementing regulations also protect “critical habitats,” which

are specific areas within the geographical area occupied by a listed species that are essential for

the conservation of the species or that may require special management considerations or

protection, or other specific areas essential for the conservation of the species. 16 U.S.C. §

1532(5)(A). See USFWS Threatened & Endangered Species Active Critical Habitat Report, U.S.

Fish & Wildlife Serv., https://ecos.fws.gov/ecp/report/table/critical-habitat.html (last visited Sept.




                                                 54
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 55 of 68




19, 2020). The ESA also protects areas that are proposed in the Federal Register to be critical

habitats. See 50 C.F.R. § 402.02.

       135.     Federal agencies must engage in consultation with the U.S. Fish and Wildlife

Service (“FWS”) to determine how to “reduce the likelihood of conflicts between listed species or

critical habitat and proposed actions,” 50 C.F.R. § 402.11(a), where “actions” includes “all

activities or programs of any kind authorized, funded, or carried out, in whole or in part, by Federal

agencies in the United States,” id. § 402.02. The construction of the border fence in eastern San

Diego County and western Imperial County is an “action.”

       136.     The federal agency responsible for the action must develop a biological assessment

to evaluate the potential effects of the action on listed and proposed species and designated and

proposed critical habitat, and determine whether such species or habitat are likely to be adversely

affected by the action. Id. § 402.12(a). A biological assessment must be completed before “any

contract for construction is entered into and before construction is begun.” Id. § 402.12(b)(2).

This requires obtaining a statement from the Director of the FWS of any listed or proposed species

or designated or proposed critical habitat. Id. § 402.12(c)-(d). If a listed species or critical habitat

may be present, the agency must complete a biological assessment. Id. § 402.12(d)(2).

       137.     After the biological assessment is completed, the agency must submit it to the

Director of the FWS, id. § 402.12(j), and if the Director concurs in the biological assessment, then

the agency must determine whether to consult with the FWS on how to avoid, minimize, or offset

the effects of the action, id. §§ 402.12(k), 402.14(a)-(g), and then develop with FWS a biological

opinion on whether the proposed action will jeopardize the continued existence of a listed species

or result in the destruction or adverse modification of critical habitat, id. §§ 402.14(h), 402.02.

The agency then must evaluate the biological opinion to determine “whether and in what manner



                                                  55
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 56 of 68




to proceed with the action” in light of its obligations under the ESA to prevent the extinction of

species or destruction of critical habitat without an exemption from the Secretary of the Interior.

See 50 C.F.R. § 402.15; 16 U.S.C. § 1536(a).

       138.    Defendants have not complied with any of the requirements of the ESA in their

planning and construction of the border fence in eastern San Diego County or in their planning

and construction of the border fence in western Imperial County.

       139.    NAGPRA, 25 U.S.C. §§ 3001-3013, governs the federal government’s treatment

and possession of Native American cultural items, which include human remains, funerary objects

used as part of a death rite or ceremony, sacred objects used in the practice of traditional Native

American religion, and “cultural patrimony,” which are objects “having ongoing historical,

traditional, or cultural importance central to the Native American group or culture itself, rather

than property owned by an individual Native American, and which, therefore, cannot be alienated,

appropriated, or conveyed by any individual . . . .” 25 U.S.C. § 3001(3).

       140.    NAGPRA provides that, if any person knows or has reason to know they have

discovered Native American cultural items on Federal lands after November 16, 1990, then they

must notify the head of the department or agency having management authority over the lands,

must cease the activity that resulted in the discovery of the cultural items in the area of the

discovery, and must make a reasonable effort to protect the items before resuming the activity. Id.

§ 3002(d)(1). Any activity may not resume until 30 days after the head of the agency or department

certifies that notice has been received. Id. If the cultural items uncovered are human remains or

funerary objects associated with human remains, then those cultural items belong to the lineal

descendants of the dead person. Id. § 3002(a)(1). If the cultural items are funerary objects that are




                                                 56
           Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 57 of 68




not associated with human remains, sacred objects, or cultural patrimony, then they belong to the

Indian tribe with the closest cultural affiliation with the items. Id. § 3002(a)(2)(B).

         141.   NAGPRA applies to the project sites of the border barrier construction, and

Defendants have not complied with the requirements of NAGPRA in the construction of the border

fence.

         142.   AIRFA provides that:

         On and after August 11, 1978, it shall be the policy of the United States to protect
         and preserve for American Indians their inherent right of freedom to believe,
         express, and exercise the traditional religions of the American Indian, Eskimo,
         Aleut, and Native Hawaiians, including but not limited to access to sites, use and
         possession of sacred objects, and the freedom to worship through ceremonials and
         traditional rites.
42 U.S.C. § 1996.

         143.   Defendants have not complied with the policy articulated in AIRFA in the

construction of the border fence.

         144.   AIRFA and NAGPRA specifically protect the free exercise of religion and the

religious practices and beliefs of Indians and Indian tribes under the Free Exercise Clause of the

First Amendment, which provides that “Congress shall make no law respecting an establishment

of religion, or prohibiting the free exercise thereof . . . . ” U.S. Const. amend. I.

         145.   Defendant Wolf did not purport to waive any other statutes protecting the religious

beliefs and practices of any other Americans in his purported March 16, 2020 waivers. Defendant

Wolf’s actions singled out Indian religion for discriminatory treatment and that discrimination is

not the most narrowly tailored way to achieve a compelling governmental purpose. Defendant

Wolf’s actions therefore violate the Free Exercise Clause of the First Amendment.




                                                  57
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 58 of 68




                                        COUNT I

The Defendants’ Construction of Border Fence Projects Before the Secretary of Homeland
   Security has Consulted with the Plaintiff Kumeyaay Tribes on Tribal Religious and
 Cultural Practice Is Arbitrary and Capricious, Contrary to Law, and Not in Accordance
                     with Procedure Required by Law, 5 U.S.C. § 706.

        146.    The Plaintiffs reallege and incorporate by reference the preceding paragraphs as if

fully set forth herein.

        147.     The Secretary of Homeland Security has never properly waived the application of

the APA to the actions of DHS and CBP in carrying out Section 102(b) of IIRIRA by constructing

the border wall in eastern San Diego County or in western Imperial County.

        148.    The Defendants’ actions to approve construction of the border wall constitute final

agency actions under 5 U.S.C. § 704.

        149.    In IIRIRA, Congress required in clear and mandatory language that, when

constructing border security measures authorized by its provisions, the Secretary of Homeland

Security “shall consult with . . . Indian tribes . . . to minimize the impact on the environment,

culture, commerce, and quality of life for the communities and residents located near the sites at

which [the measures] will be constructed.” Id. § 102(b)(1)(C)(i) (codified at 8 U.S.C. § 1103 note).

        150.    Plaintiffs include Kumeyaay Indian tribes, an individual Kumeyaay Indian, and

KHPC, which represents Indian tribes, many of whom reside near or are located near the sites at

which the border fence projects in eastern San Diego County and Imperial County under IIRIRA

are being, or will be, constructed, and their environment, culture, and quality of life will be

seriously damaged to the extent that construction of the border fence harms or destroys cultural

and religious sites of significance to the Kumeyaay Nation, including historical villages, trails,

culturally significant geographical features, locations connected to the Kumeyaay origin story,

places where Kumeyaay gather for cultural and religious purposes today, and the resting sites of


                                                58
             Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 59 of 68




the remains of Kumeyaay people. Absent effective consultation under IIRIRA and compliance

with RFRA, Defendants’ construction of the border fence will cause such damage, harms, and

destruction.

         151.    The Plaintiffs hold a cause of action against the Secretary under the APA, 5 U.S.C.

§ 702.

         152.    The Secretary of Homeland Security has never fulfilled the statutory obligation

under IIRIRA to consult with Plaintiffs to minimize the impacts of border fence construction in

eastern San Diego County and western Imperial County on the Plaintiffs’ members’ environment,

culture, commerce, and quality of life.

         153.    The Defendants’ actions to construct the border fence in eastern San Diego County

and western Imperial County before the Secretary of Homeland Security has complied with the

consultation requirement is arbitrary, capricious, not in accordance with law, and without

observance of procedure required by law. 5 U.S.C. § 706(2)(A), (D).

                                             COUNT II

  Defendants’ Construction of the Border Fence Imposes a Substantial Burden on the
 Kumeyaay People’s Religious Freedom in Violation of RFRA, 42 U.S.C. § 2000bb-1(a) to
                                         (b).

         154.    The Plaintiffs reallege and incorporate by reference the preceding paragraphs as if

fully set forth herein.

         155.    No federal official or agency may take action exceeding the scope of their statutory

authority.

         156.    In RFRA, Congress commanded in clear and mandatory language that the

“Government shall not substantially burden a person’s exercise of religion even if the burden

results from a rule of general applicability,” unless the Government demonstrates that the burden

“is in furtherance of a compelling governmental interest” and “is the least restrictive means of

                                                  59
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 60 of 68




furthering that compelling governmental interest.” 42 U.S.C. § 2000bb-1(a) to (b). Congress also

commanded that these provisions would apply to “all Federal law, and the implementation of that

law,” regardless of when the law was passed, and that no law would exempt RFRA’s application

unless it expressly refers to RFRA. Id. § 2000bb-3(a) to (b). These provisions protect “any

exercise of religion, whether or not compelled by, or central to, a system of religious belief.” Id.

§ 2000bb-2(4) (incorporating by reference 42 U.S.C. § 2000cc-5(7)(A)).

        157.    The Kumeyaay people, including Plaintiff Elliott, practice their religion by

traveling to religiously – and culturally – significant sites near the area of proposed new border

fence construction. These include former settlement sites, areas where tribal members gather

plants and minerals for ceremonies and practices, geographic features connected to the Kumeyaay

origin story, and burial sites.

        158.    During construction of the border fence, Kumeyaay people, including Plaintiff

Elliott, will be unable to visit certain of those sites, and will be unable to prevent damage or

irreparable harm to those sites from construction activities, as Defendants will block Kumeyaay

people’s access to them. This will prevent Kumeyaay people from engaging in religious practices

and rites that are important, and in some cases central, to their traditional religion.

        159.    Construction has begun and is continuing despite the fact that consultation has

never been adequate. Defendants have not consulted with the Plaintiffs or undertaken efforts to

ensure avoidance or mitigation of impacts on tribal religious practices. These impacts, and the

failure to consult regarding them or adequately mitigate them, put substantial burdens on

Kumeyaay religious practice.

        160.    The Defendants have never demonstrated that imposing these substantial burdens

is justified by a compelling governmental interest, or that the imposition of these burdens by



                                                  60
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 61 of 68




currently-planned border fence construction, without sufficient consultation or mitigation, is the

most restrictive means of meeting a government interest.

        161.    Defendants’ actions violate RFRA, 42 U.S.C. § 2000bb-1(a).


                                         COUNT III

By Approving and Engaging in the Projects without Complying with NEPA, the NHPA, the
ESA, and NAGPRA, the Defendants Wolf, DHS, Morgan, CBP, Semonite, and Corps Have
Acted Arbitrarily and Capriciously, Contrary to Law, and Without Procedure Required by
                                  Law, 5 U.S.C. § 706.

        162.    The Plaintiffs reallege and incorporate by reference the preceding paragraphs as if

fully set forth herein.

        163.    The official actions of a purported federal official who was not legally appointed to

his or her position are void ab initio and ultra vires.

        164.    The process by which an official may succeed to the office of Secretary of

Homeland Security and serve as Acting Secretary is defined in clear and mandatory terms by the

FRVA and the Homeland Security Act.

        165.    The Homeland Security Act, by clear and mandatory language, provides that only

the Secretary of Homeland Security may designate the order of succession to serve as Acting

Secretary, beyond the Deputy Secretary and Under Secretary for Management.

        166.    The FVRA, by clear and mandatory language, provides that the actions of any

Acting official who is not acting in compliance with 5 U.S.C. § 3347 shall have no force or effect,

5 U.S.C. § 3348(d)(1), and may not be ratified, id. § 3348(d)(2).

        167.    The Homeland Security Act provides that the Secretary may designate the

succession to the office of Secretary. At the time the last Senate-confirmed Secretary of Homeland

Security resigned, the line of succession was set by Executive Order 13,753.



                                                  61
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 62 of 68




       168.    On April 10, 2019 former Secretary Nielsen purported to exercise the Secretary’s

authority under the Homeland Security Act by issuing the Purported April 10 Delegation, which

provided that in the event of the Secretary’s death, resignation, or inability to perform the function

of the office, the succession to the office of Secretary would follow the order of succession defined

in Executive Order 13,753.

       169.    On April 10, 2019, DHS relied on the Purported April 10 Delegation and

improperly elevated McAleenan to serve as Acting Secretary, even though he was not the next

official in line for that position under the Homeland Security Act and Executive Order 13,753.

Therefore, all subsequent official acts McAleenan took as purported Acting Secretary are contrary

to the plain and mandatory language of the Homeland Security Act and FVRA, and therefore were

not the result of a decision or action by the Secretary of Homeland Security, and are invalid, ultra

vires, without legal force or effect, and cannot be ratified.

       170.    McAleenan purported to change the order of succession to the office of Secretary

of Homeland Security by issuing the Purported Revised Delegation, even though he had not been

properly elevated to the position of Acting Secretary and exercised the authority of that office in

violation of the Homeland Security Act, the FVRA, and Executive Order 13,753.

       171.    Because of the circumstances described in ¶¶ 60-88, supra, the Purported Revised

Delegation was contrary to the plain and mandatory terms of the Homeland Security Act and

FVRA, and therefore was not issued as a result of a decision or action by the Secretary of

Homeland Security and is invalid, ultra vires, of no legal force and effect, and cannot be ratified.

The Purported Revised Delegation could not determine succession to the role of Acting Secretary,

which continues to be controlled by Executive Order 13,753. Executive Order 13,753 required

that, after April 10, 2019, the Director of CISA become the Acting Secretary.



                                                  62
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 63 of 68




       172.    Instead of following Executive Order 13,753, DHS followed the Purported Revised

Delegation and installed the Defendant Wolf as Acting Secretary. The Defendant Wolf was not,

and has never been, Director of CISA. He has not been confirmed by the Senate to any office

other than Under Secretary for Strategy, Policy, and Plans by the Senate. Therefore, the Defendant

Wolf is not the Acting Secretary.

       173.    IIRIRA provides that only the Secretary of Homeland Security may waive the

application of legal requirements to the construction of barriers and roads authorized by IIRIRA.

Id. § 102(c)(1).

       174.    The Defendant Wolf issued the March 16, 2020 purported waivers for the border

fence project in eastern San Diego County and western Imperial County. Because he was not, and

could not have been, serving as Acting Secretary of Homeland Security, those purported waivers

were not made as a result of an action or decision by the Secretary of Homeland Security, and are

ultra vires, void, without force or effect, and because they were issued contrary to the terms of the

Homeland Security Act and the FVRA, they cannot be ratified.

       175.    The Secretary of Homeland Security never properly waived the application of the

APA to the actions of DHS and CBP in carrying out Section 102(b) of IIRIRA by constructing the

border wall in eastern San Diego County and western Imperial County.

       176.    The Secretary of Homeland Security never properly waived the application of the

NEPA, the NHPA, NAGPRA or the ESA to the actions of DHS and CBP in carrying out Section

102(b) of IIRIRA by constructing the border wall in eastern San Diego County and western

Imperial County.

       177.    The provisions of all statutes the Defendant Wolf purported to waive in the March

16, 2020 waivers still apply to the border fence project in eastern San Diego County and to the



                                                 63
          Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 64 of 68




border fence project in western Imperial County to the extent provided by their own terms. NEPA,

the NHPA, the ESA, and NAGPRA apply to the border fence projects in eastern San Diego County

and western Imperial County because those projects are a “major federal project” under NEPA, a

federal “undertaking” under the NHPA, and “an action” under the ESA, and are taking place on

“federal lands” under NAGPRA.

        178.    The Defendants’ actions to approve construction of the border wall constitute final

agency actions under 5 U.S.C. § 704.

        179.    Defendants have not complied with their obligations under NEPA, the NHPA, the

ESA, and NAGPRA. These obligations are non-discretionary and imposed by federal law and

regulations.

        180.    The Defendants’ failure to comply with these authorities without a valid IIRIRA

waiver is arbitrary, capricious, not in accordance with law, and without observance of procedure

required by law. 5 U.S.C. § 706(2)(A), (D).

                                         COUNT IV

  The Defendant Wolf’s Purported Waiver of AIRFA and NAGPRA Violates the Free
 Exercise Clause of the First Amendment and is Therefore Arbitrary and Capricious and
              Otherwise Not in Accordance with Law, 5 U.S.C. § 706(2)(A).

        181.    No federal official or agency may “impose special disabilities on the basis of

religious views or religious status,” Smith, 494 U.S. at 877 (citations omitted).

        182.    AIRFA and NAGPRA specifically protect the free exercise of religion and the

religious practices and beliefs of Indians and Indian tribes under the Free Exercise Clause of the

First Amendment, which provides that “Congress shall make no law respecting an establishment

of religion, or prohibiting the free exercise thereof . . . .” U.S. Const. amend. I.




                                                  64
            Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 65 of 68




       183.     The Defendant Wolf purported to waive AIRFA and NAGPRA but did not purport

to waive any other statutes protecting the religious beliefs and practices of any other Americans in

his purported March 16, 2020 waivers. The Defendant Wolf’s actions singled out Indian religion

for discriminatory treatment and that discrimination is not the most narrowly tailored way to

achieve a compelling governmental purpose.

       184.     The Defendant Wolf’s actions therefore violate the Free Exercise Clause of the First

Amendment, and his purported waiver was arbitrary, capricious, and otherwise not in accordance

with law. 5 U.S.C. § 706(2)(A).

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully pray for the following relief:

       1.       A declaration that:

       (a)      The Defendants have and are violating IIRIRA in the construction of the border

fence in eastern San Diego County and western Imperial County, because the Secretary of

Homeland Security has failed to consult with the Plaintiffs prior to the exercise of the Secretary’s

waiver authority about how to identify, and mitigate damage to, the Kumeyaay environment,

culture, and quality of life, and by failing to do so prior to beginning construction;

       (b)      The Defendant Wolf’s purported exercises of the Secretary of Homeland Security’s

waiver authority under IIRIRA are invalid, and the purported waivers for eastern San Diego

County and western Imperial County are null and void and cannot be ratified;

       (c)      The Defendant Wolf’s purported exercise of the Secretary of Homeland Security’s

waiver authority under IIRIRA, specifically the waiver of AIRFA and NAGPRA imposes special

disabilities on Native American religious beliefs and practices in violation of the Free Exercise

Clause of the First Amendment;



                                                 65
             Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 66 of 68




        (d)      Defendants have and are violating RFRA in the construction of the border fence in

eastern San Diego County and western Imperial County by imposing a substantial burdens on

Kumeyaay religious practice without demonstrating that the burden is justified by a compelling

governmental interest and that the government is pursuing the least restrictive means of furthering

that interest; and

        (e)      Defendants have and are violating NEPA, the NHPA, NAGPRA, and the ESA in

the construction of the border fence in eastern San Diego County and western Imperial County by

engaging in a major federal project without complying with the requirements of NEPA, the NHPA,

NAGPRA, and the ESA.

        2.       An injunction that bars Defendants from engaging in border fence construction in

San Diego County and Imperial County, in the area indicated in Figures 3 and 4, supra, until:

        (a)      The Secretary of Homeland Security has consulted with the Plaintiffs, and through

consultation Defendants have developed a mutually-agreeable approach to: identifying, and

mitigating damage to, the Kumeyaay environment, culture, and quality of life; and preventing

substantial burdens on Kumeyaay religious practice without a written demonstration by

Defendants that the substantial burden is justified by a compelling governmental interest and that

the government is pursuing the least restrictive means of furthering that interest;

        (b)      Defendants have complied with their obligations to engage in environmental review

under NEPA;

        (c)      Defendants have complied with their obligations under the NHPA by consulting

with the Plaintiffs and other affected Indian tribes to identify historic properties in the area of

potential effects of the border fence projects in eastern San Diego County and western Imperial

County and develop plans to avoid, mitigate, and treat adverse effects to those properties;



                                                 66
            Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 67 of 68




       (d)      Defendants have complied with their obligations under the ESA to develop a

biological assessment on the border fence projects in eastern San Diego County and western

Imperial County and, if necessary, consult with the Director of FWS to develop a biological

opinion on the project and determine whether and how to proceed with the project consistent with

the ESA; and

       (e)      Defendants have complied with their obligations under NAGPRA by ensuring that

the procedures of NAGPRA will be followed after any discovery of cultural items protected by

NAGPRA during construction.

       3.       An award of attorneys’ fees and costs under 28 U.S.C. § 2412, 54 U.S.C. § 307105,

and any and all other applicable authorities

       4.       Such further relief as the Court deems appropriate.

DATED this 23nd day of September, 2020.              /s/ Colin Cloud Hampson

                                                     _________________________
                                                     Frank S. Holleman, Bar # 1011376
                                                     Sonosky, Chambers, Sachse, Endreson &
                                                       Perry, LLP
                                                     1425 K Street, NW, Suite 600
                                                     Washington DC 20005
                                                     Phone no.: 202-682-0240
                                                     Fax no.: 202-682-0249
                                                     E-mail: fholleman@sonosky.com

                                                     Colin Cloud Hampson, Bar # 448481
                                                     Sonosky, Chambers, Sachse, Endreson &
                                                       Perry, LLP
                                                     145 Willow Road, Suite 200
                                                     Bonita, CA 91902
                                                     Phone no.: 619-267-1306
                                                     Fax no.: 619-267-1388
                                                     E-mail: champson@sonoskysd.com

                                                     Counsel for Plaintiffs




                                                67
Case 1:20-cv-02712-RC Document 1 Filed 09/23/20 Page 68 of 68




                                  Mark Radoff (application for admission pro
                                    hac vice forthcoming)
                                  Sycuan      Tribal   Government      Legal
                                    Department
                                  2 Kwaaypaay Ct.
                                  El Cajon, CA 92019
                                  Phone no.: 619-445-4564
                                  Fax no.: 619-445-0238
                                  E-mail: mradoff@sycuan-nsn.gov

                                  Counsel for Plaintiff Sycuan Band of the
                                   Kumeyaay Nation




                             68
